As filed with the Securities and Exchange Commission on June 8, 2007 Registration No.333-129919 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post Effective Amendment No.2 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CS Financing Corporation (Exact name of registrant as specified in its charter) DELAWARE 6162 20-3345780 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (415) 927-7302 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Timothy R. Redpath Chief Executive Officer 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (415) 927-7302 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: Todd A. Duckson,Esq. Hinshaw& Culbertson LLP 333 South Seventh Street, 20th Floor Minneapolis, Minnesota 55402 (612) 334-2630 Approximate date of commencement of proposed sale to public:From time to time after this registration statement becomes effective. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective date registration statement for the same offering.o If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.x If this is a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box.o CALCULATION OF REGISTRATION FEE Proposed Proposed Title of Maximum Maximum Amount of Securities to be Amount to be Offering Price Aggregate Registration Registered Registered Per Unit Offering Price Fee (1) Five Year Notes – Series A $20,000 $5,000 $100,000,000 $11,771 [Missing Graphic Reference] (1)Calculated in accordance with Rule457(o)under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAYBE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a)OF THE SECURITIES ACT OF 1 STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION8(a), MAYDETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. CS FINANCING CORPORATION $100,000,000 Five Year Notes — SeriesA We are offering up to $100,000,000 in aggregate principal amount of our Five Year Notes — SeriesA (“5 Year Notes”) on a continuous basis. A minimum initial investment of $25,000 is required. An investment in the 5 Year Notes is speculative and the 5 Year Notes should only be purchased by investors who can afford to lose their entire investment. We will issue the 5 Year Notes in denominations of at least $5,000, subject to the initial minimum investment requirement of $25,000. The 5 Year Notes shall mature five years from the date of issuance. The 5 Year Notes shall bear interest at a fixed rate (calculated based upon a 360-day year) of ten percent (10%). We will pay interest on a 5 Year Note monthly; the first interest payment commencing thirty (30) days from issuance. We are offering the 5 Year Notes through our executive officers without an underwriter and on a continuous basis. We do not have to sell any minimum amount of 5 Year Notes to accept and use the proceeds of this offering. We cannot estimate what portion, if any, of the 5 Year Notes we are offering will be sold. We have not made any arrangement to place any of the proceeds from this offering in an escrow, trust or similar account. You will not be entitled to the return of your investment. The 5 Year Notes are not listed on any securities exchange and there is no public trading market for the 5 Year Notes. We have the right to reject any subscription, in whole or in part, for any reason. We may at our option redeem the 5 Year Notes after two years and upon at least 30 days written notice to you. Up to 40% of the proceeds from the sale of the 5 Year Notes will be lent to Hennessey Financial, LLC (“Hennessey”). Hennessey is an affiliate of the Company and its officers and directors. You should read this prospectus and any applicable amended prospectus or prospectus supplement carefully before you invest in the 5 Year Notes. These 5 Year Notes are our general unsecured obligations and are subordinated in right of payment to all our future senior debt. Payment of the 5 Year Notes is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC), any governmental or private insurance fund, or any other entity. We will not contribute funds to a separate account such as a sinking fund to use to repay the 5 Year Notes. See “Risk Factors” for certain factors you should consider before buying the 5 Year Notes. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Priceto Public OtherOffering Expenses Selling Commission Proceedsto Company Per 5 Year Note $ 5,000 $ 14.52 $ 150.00 $ 4,835.48 (1 ) Total $ 100,000,000 $ 290,223 $ 3,000,000 $ 96,709,777 (2 ) (1) Does not include possible commissions payable to any future underwriter which may be retained by the Company. (2) We will receive all of the net proceeds from the sale of the 5 Year Notes, which, if we sell all of the 5 Year Notes covered by this prospectus, we estimate will total approximately $99,709,777 after expenses. Does not include possible commissions payable to any future underwriter which may be retained by the Company. The date of this prospectus is June 8, 2007. TABLE OF CONTENTS PROSPECTUS SUMMARY1 Our Company1 The Offering1 Summary Financial Data3 RISK FACTORS4 FORWARD-LOOKING STATEMENTS11 USE OF PROCEEDS11 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES11 SELECTED FINANCIAL DATA12 BUSINESS13 Overview13 Lending Activity13 Land Developer’s Project Life Cycle13 Financing a Land Development Project13 Hennessey Loan Terms and Provisions13 Intercreditor Agreement14 Market Overview14 Risk Management16 Economic Considerations and Trends16 Competition16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS17 Overview17 Investment Objective17 Investment Strategy17 Investment Strategy; Track Record of Hennessey18 Investment Strategy; Hennessey Loan18 Investment Strategy; Collateral Categories19 Investment Strategy; Eligibility Criteria for Loans and Collateral19 Custodian Arrangements20 Administrator Arrangements21 Credit Enhancement of Loan to Hennessey22 Cash Management23 Capital Resources and Results of Operation23 Off-Balance Sheet Arrangements23 Contractual Arrangements23 Timing of Investment Income and Interest on the 5 Year Notes23 Liquidity23 Director and Officers Insurance23 POTENTIAL CONFLICTS OF 24 Affiliated Parties; Gardner’s Ownership of Hennessey and Hennessey’s Affiliates24 Affiliated Parties; Hennessey Financial Monthly Income Fund, LP24 Affiliated Parties; Capital Solutions Distributors, LLC24 Affiliated Parties; Mark Williams, Chief Financial Officer24 MANAGEMENT25 Annual Compensation of Officers and Directors26 Bonus Compensation of Officers — Cash27 Bonus Compensation of Officers and Directors — Stock 27 Security Ownership of Certain Beneficial Owners and Management28 DESCRIPTION OF 5 YEAR NOTES29 Issuance29 Form of Investment29 Suitability Standards29 Interest30 Payment or Redemption by Holders of the 5 Year Notes30 Redemption by Us30 Redemption if Balance Falls Below $25,00030 Priority30 Subordination30 No Restrictions on Additional Debt or Business30 Modification of Indenture30 Place, Method and Time of Payment31 Events of 31 Satisfaction and Discharge of Indenture32 Reports32 Service Charges32 Transfer32 Concerning the Trustee32 PLAN OF DISTRIBUTION33 LEGAL MATTERS34 EXPERTS34 WHERE YOU CAN FIND MORE INFORMATION34 INDEX TO FINANCIAL STATEMENTSFF-1 You should rely only upon the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. We are offering to sell 5 Year Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of the prospectus or of any sale of the 5 Year Notes. PROSPECTUS SUMMARY This summary highlights selected information and does not contain all the information that may be important to you. You should carefully read this prospectus, any related prospectus supplement and the documents we have referred you to in “Where You Can Find More Information” for information about us. In this prospectus, references to “we,” “us” and “our” refer to CS Financing Corporation. Our Company We were incorporated in the State of Delaware on August19, 2005 to engage in mezzanine real estate lending and investing. Our principal office is located at 45 San Clemente Drive, SuiteB210, Corte Madera, California 94925. Our telephone number is (415) 927-7302. Information about us can be found at www.csfinco.com. The information contained on this website is not part of this prospectus. We primarily intend to make, purchase and service mezzanine loans and finance, or invest in, companies making such mezzanine real estate loans. Mezzanine real estate loans straddle the middle ring of the capital structure of a real estate development project. Mezzanine loans are subordinate to the senior debt financing (usually a first mortgage lender) but ahead of the equity partners in the event of a default. Although we intend to enter into financing transactions with other parties, we will initially lend up to 40% of the proceeds from this offering to Hennessey. Hennessey is a mezzanine real estate lender that has been in business since 1999. Hennessey has an audited track record from its commencement of lending operations through December31, 2005 evidencing a total return on its mezzanine real estate loan portfolio of approximately 20%. Our loan to Hennessey will carry a blended interest rate of approximately 15.5%. The Offering Securities Offered We are offering up to $100,000,000 in aggregate principal amount of our 5 Year Notes. The 5 Year Notes are governed by an indenture between us and U.S. Bank National Association, as trustee. The 5 Year Notes do not have the benefit of a sinking fund. See “Description of 5 Year Notes.” Denominations Increments of at least $5,000 Minimum Investment A minimum initial investment of $25,000 is required. Formof Investment Investments in 5 Year Notes may be made by check or wire. Interest Rate Fixed interest rate, calculated using 360-day year, of 10% per annum Payment of Interest Interest is payable monthly commencing 30 days from your purchase of the 5 Year Note. 5 Year Maturity 5 Year Notes shall mature 5 years from the date of your purchase. Redemption by Us We may redeem the 5 Year Note after two years and upon 30 days written notice to you for a price equal to principal plus interest accrued to the date of redemption. Redemption by You/Investor You will not be able to redeem the 5 Year Notes prior to the 5 year maturity date. 1 Subordination 5 Year Notes are subordinated, in all rights to payment and in all other respects, to all of our debt, except debt that by its terms expressly provides that such debt is not senior in right to payment of the 5 Year Notes. Senior Debt, as hereinafter defined, includes, without limitation, all of our bank debt and any line of credit we may obtain in the future. This means that if we are unable to pay our debts when due, the Senior Debt would all be paid first before any payment would be made on the 5 Year Notes. Any intercompany debt that may be owed by us to any affiliate or subsidiary shall not be considered Senior Debt. Event of Default Under the indenture, an event of default is generally defined as a default in the payment of principal and interest on the 5 Year Notes which is not cured for 30 days, our becoming subject to certain events of bankruptcy or insolvency, or our failure to comply with provisions of the 5 Year Notes or the indenture which failure is not cured or waived within 60 days after receipt of a specific notice. Transfer Restrictions Transfer of a 5 Year Note is effective only upon the receipt of valid transfer instructions by the registrar from the 5 Year Note holder of record. Trustee U.S. Bank National Association, a national banking association. Use of Proceeds If all the 5 Year Notes offered by this prospectus are sold we expect to receive approximately $96,709,777 in net proceeds after deducting all costs and expenses associated with this offering, except for potential commissions to selling agents. We intend to use substantially all of the cash proceeds from this offering to make mezzanine real estate loans, finance mezzanine real estate lending companies, invest in mezzanine real estate lending companies and provide working capital. Risk Factors See “Risk Factors” and other information included in this prospectus and any prospectus supplement for a discussion of factors you should carefully consider before investing in the 5 Year Notes. 2 Summary Financial Data The following table summarizes certain financial data of our business. You should read this summary together with “Selected Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our audited financial statements and related notes included elsewhere in this prospectus.The summary balance sheet data, as of December31, 2005 and 2006 and the summary of operations data, for the period from August 19, 2005 (inception) to December 31, 2005, the year ended December 31, 2006 and the period from August 19, 2005 (inception) to March 31, 2007, have been derived from our unaudited financial statements that are included in this prospectus.The financial information three months ended March 31, 2007 is unaudited. Periodfrom August19,2005 (inception)to December31,2005 Year Ended December 31,2006 Three Months Ended March 31, 2007 Periodfrom August19,2005 (inception)to March 31,2007 (Audited) (Audited) (Unaudited) (Unaudited) Statements of operations data: Interest and fee income $0 $0 $5,733 $5,733 Operating expenses 27,462 231,440 251,810 510,712 Operating loss (27,462 ) (231,440 ) (246,077 ) (504,979 ) Loss before income taxes (27,462 ) (231,440 ) (246,077 ) (504,979 ) Net loss (27,462 ) (231,440 ) (246,077 ) (504,979 ) Basic and diluted net loss per common stock (.35 ) (2.06 ) (1.04 ) (3.41 ) December31,2005 December 31,2006 March 31. 2007 (Audited) (Audited) (Unaudited) Selected Balance sheet data for period ended: Cash $0 $127,271 $2,826,979 Finance receivables 0 0 0 Other Receivables 0 0 0 Prepaid insurance 78,750 78,750 11,167 Debt Placement Costs 116,771 396,525 672,433 Loan Origination Costs 20,000 20,000 20,000 Liabilities 165,247 474,434 3,679,242 Stockholder’s equity (deficit) 50,274 163,779 (82,298 ) 3 RISK FACTORS Our operations and your investment in the 5 Year Notes are subject to a number of risks. Management has described below all risks that it believes are material to your investment. You should carefully read and consider these risks, together with all other information in this prospectus, before you decide to buy the 5 Year Notes. If any of the following risks actually occur, our business, financial condition or operating results and our ability to repay the 5 Year Notes could be materially adversely affected. Unless we sell a substantial amount of 5 Year Notes, our independent registered public accounting firm has substantial doubt about our ability to continue as a going concern. We are a development stage company and have had net losses since inception and we had an accumulated deficit as of March 31, 2007 of approximately $505,000 which reflects expenditures necessary for the start of company operations and professional fees and services.Since the financial statements for these periods were prepared assuming that we would continue as a going concern, in the view of our independent registered public accounting firm, these conditions raise substantial doubt about our ability to continue as a going concern unless we are able to sell a substantial amount of 5 Year Notes.At this time, we believe our ability to continue as a going concern depends, in large part, on our ability to raise sufficient capital through this offering to enable us to receive profits by making mezzanine real estate loans. If we are unable to raise such additional capital, we may be forced to discontinue our business. We have limited operating history for you to evaluate and determine if we have the ability to generate sufficient cash flow to repay the 5 Year Notes. We are a development-stage company. We have yet to commence substantial operations. We have no prior operating history from which to evaluate our success, or our likelihood of success in operating our business, generating any revenues or achieving profitability. To date, we have generated no revenue and are proposing to enter a highly competitive business. Our business model may not be successful and we may never attain profitability. We anticipate that we will incur losses in the near future. If we are unable to pay any of our creditors, we may have to liquidate our assets for less than fair market value which would substantially reduce our ability to repay the 5 Year Notes. In addition to the 5 Year Notes we issue pursuant to this prospectus, we may borrow money from other parties to raise cash for our operations. If we are unable to repay any such indebtedness when due, and we are unable to obtain additional financing or other sources of capital, we may be forced to sell off our loan receivables and other assets at a discounted price or we might be forced to cease our operations and you could lose some or all of your investment. An increase in market interest rates may result in a reduction in our liquidity and profitability and impair our ability to repay the 5 Year Notes. Interest rates are currently at or near historic lows. Sustained, significant increases in interest rates could unfavorably impact our liquidity and profitability by reducing the interest rate spread between the rate of interest we receive on loans and interest rates we must pay under our 5 Year Notes and any bank debt we incur. Any reduction in our liquidity and profitability would diminish our ability to pay principal and interest on the 5 Year Notes. Our 5 Year Notes are not insured or guaranteed by any third party and repayment is dependent on our ability to generate sufficient cash flow. Our 5 Year Notes are not insured or guaranteed by the FDIC, any governmental agency or any other public or private entity as are certificates of deposit or other accounts offered by banks, savings and loan associations or credit unions. You are dependent upon our ability to effectively manage our business to generate sufficient cash flow, including cash flow from our financing activities, for the repayment of principal and interest on the 5 Year Notes. If these sources are inadequate, you could lose your entire investment. 4 Payment on the 5 Year Notes is subordinate to the payment of all outstanding senior debt, and the indenture does not limit the amount of senior debt we may incur. The 5 Year Notes are subordinate and junior to any and all senior debt. There are no restrictions in the indenture regarding the amount of senior debt or other indebtedness that we or our subsidiaries may incur. Upon the maturity of any senior debt, by lapse of time, acceleration or otherwise, the holders of any senior debt may have first right to receive payment in full prior to any payments being made to you as a 5 Year Note holder. Therefore, you would only be repaid if funds remain after the repayment of any senior debt. Our operations are not subject to regulatory requirements designed to protect investors and an investment in the 5 Year Notes will not enjoy the same regulatory protection received by investors in other regulated businesses. Our operations are not subject to the stringent regulatory requirements imposed upon the operations of commercial banks, savings banks and thrift institutions and are not subject to periodic compliance examinations by federal banking regulators. Therefore, an investment in our 5 Year Notes does not have the regulatory protections that the holder of a demand account or a certificate of deposit at a bank does. The return on your investment is completely dependent upon our successful operation of our business. To the extent that we do not successfully operate our business, our ability to repay the principal and interest on the 5 Year Notes will be impaired. The Indenture does not contain covenants to protect your investment in the 5 Year Notes. The 5 Year Notes do not have the benefit of extensive covenants. The covenants in the indenture are not designed to protect your investment if there is a material adverse change in our financial condition or results of operations. For example, the indenture does not contain any restrictions on our ability to create or incur senior debt or other debt or to pay dividends or any financial covenants (such as a fixed charge coverage or minimum net worth covenants) to help ensure our ability to repay the principal and interest on the 5 Year Notes. In addition, the indenture does not contain covenants specifically designed to protect you if we engage in a highly leveraged transaction. Therefore, the indenture provides very little protection of your investment. We are subject to many laws and governmental regulations, and any changes in these laws or regulations, or if we do not comply with these laws and regulations, may materially adversely affect our financial condition and business operations. Our operations may be subject to regulation by federal authorities and state banking, finance, consumer protection and insurance authorities and are subject to various laws and judicial and administrative decisions imposing various requirements and restrictions on our operations which, among other things, require that we obtain and maintain certain licenses and qualifications, and limit the interest rates, fees and other charges we may impose in our finance business. Although we believe we are in compliance in all material respects with applicable laws, rulesand regulations, any change in such laws, or in the interpretations thereof, will make our compliance with such laws more difficult or expensive or otherwise adversely affect our financial condition and ability to repay the 5 Year Notes. The 5 Year Notes are risky and speculative investments and if you cannot afford to lose your entire investment, you shouldn’t invest. You should be aware that the 5 Year Notes are risky and speculative investments suitable only for investors of adequate financial means. If you cannot afford to lose your entire investment, you should not invest in the 5 Year Notes. If we accept an investment, and we have the right to reject any potential investor, you should not assume that the 5 Year Notes are a suitable and appropriate investment for you. Our lack of a significant line of credit could affect our liquidity and ability to repay the 5 Year Notes. We are operating without a significant line of credit. We are currently seeking a line of credit as an additional source of short-term financing. If we fail to obtain a line of credit, we will be more dependent on the proceeds from the 5 Year Notes for our continued liquidity. If the sale of the 5 Year Notes is significantly curtailed for any reason or we fail to obtain a line of credit, our ability to meet our obligations, including our obligations with respect to the 5 Year Notes offered hereby and federal income taxes, could be materially and adversely affected. 5 There is no sinking fund to ensure repayment of the 5 Year Notes and repayment is dependent on our ability to generate sufficient cash at maturity. We do not contribute funds to a separate account, commonly known as a sinking fund, to repay the 5 Year Notes. Because funds are not set aside periodically for the repayment of the 5 Year Notes, you must rely on our cash flow from operations and other sources of financing for repayment, such as funds from the sale of the 5 Year Notes and credit facilities, if any. To the extent cash flow from operations and other sources are not sufficient to repay the 5 Year Notes, you may lose all or a part of your investment. If we cannot collect all of our finance receivables, our ability to repay the 5 Year Notes will be impaired. Our liquidity is dependent on, among other things, the collection of our receivables or the redemption of our equity investments. We will continually monitor the delinquency status of our receivables and promptly institute collection activities on delinquent accounts but these efforts may ultimately prove unsuccessful. Collections of our receivables are also likely to be affected by economic conditions in the real estate market. Furthermore, since we may not perfect our security interest in collateral for loans, we may not be able to recover the full amount of outstanding receivables by resorting to the sale of collateral or receipt of insurance proceeds. Any failure by us, for any reason, to collect nearly all of our finance receivables will substantially impair our ability to repay the 5 Year Notes. Additional competition may decrease our liquidity and profitability, which would adversely affect our ability to repay the 5 Year Notes. We compete for business with a number of large national companies and banks that have substantially greater resources, lower cost of funds, and a more established market presence than we have. If these companies increase their marketing efforts to include our market niche of borrowers, or if additional competitors enter our markets, we may be forced to reduce our interest rates and fees in order to maintain or expand our market share. Any reduction in our interest rates or fees could have an adverse impact on our liquidity and profitability and our ability to repay the 5 Year Notes. If we redeem the 5 Year Notes, you may not be able to reinvest the proceeds at comparable rates. We may, at our option, redeem at any time the 5 Year Notes upon at least 30 days written notice. In the event we redeem your 5 Year Note, you would have the risk of reinvesting the proceeds at the then-current market rates which may be higher or lower. We may not sell enough 5 Year Notes to successfully pursue our business model, which would result in our not being able to repay the 5 Year Notes. We are offering the 5 Year Notes through our executive officers and selected broker-dealers without an underwriter. While we intend to sell up to $100,000,000 in principal amount of 5 Year Notes, there is no minimum amount of proceeds that must be received from the sale of 5 Year Notes in order to accept proceeds from 5 Year Notes actually sold. If we do not sell an adequate amount of 5 Year Notes, we will be unable to successfully pursue our business model and our ability to repay the 5 Year Notes will be impaired. Conflicts of interest may reduce our profitability and ability to repay the 5 Year Notes. Timothy R. Redpath and Michael W. Bozora control a majority of the outstanding membership interests of Capital Solutions Associates, LLC which is the general partner of Capital Solutions Management, LP, which owns all of the outstanding shares of our voting capital stock. Accordingly, Messrs.Redpath and Bozora will be able to exercise significant control over our affairs, including, without limitation, the election of officers and directors, operational decisions and decisions regarding the 5 Year Notes. In addition, there are no contractual or regulatory limits on the amounts we can pay to Messrs.Redpath and Bozora or other affiliates. Mr.Redpath is the Company’s Chief Executive Officer, Treasurer and Secretary and Mr.Bozora is the Company’s President. See “Potential Conflicts of Interest.” Payment of interest and principal on the 5 Year Notes will be dependent on Hennessey’s credit decisions, solvency and willingness to do business with us. Notwithstanding that we intend to pursue our investment objective by lending money to numerous parties, we intend to initially lend up to 40% of the proceeds of this offering to Hennessey. See “Investment Strategy; Track Record of Hennessey” and “Investment Strategy; Hennessey Loan.” Accordingly, we will be dependent upon Hennessey with respect to the investment and reinvestment of its assets and to service the transactions that underlie their mezzanine real estate financing. As a result, our success will depend on the abilities of Hennessey to initiate eligible financing transactions and service the same. In addition, if Hennessey procures alternative financing for its transactions, we may be unable to achieve our investment objectives. The bankruptcy of Hennessey, the failure of Hennessey to service its mezzanine real estate loans, the cessation of loan originations by Hennessey or the inability of Hennessey to initiate sufficient transactions to fully use all our assets would have a negative impact on our returns. A bankruptcy by Hennessey could have an adverse impact on the timing and amounts of payments made with respect to our loan to Hennessey. In addition, creditors of Hennessey or a trustee in a bankruptcy proceeding could attempt to consolidate the assets and liabilities of Hennessey and claim our collateral is part of the bankruptcy estate. In such case, we could experience significant delays in payment of principal or interest on the 5 Year Notes. Our dependence on a small number of parties will make our investment portfolio susceptible to high levels of default resulting in special risk to our investors. Our investment strategy is to make mezzanine real estate loans and invest in companies making mezzanine real estate loans. The eligibility requirements for our investment portfolio limit the percentage of our assets that are invested in mezzanine real loans or investments with a single party to 40%. Accordingly, our investment portfolio may ultimately be dependent upon the credit of a small number of parties.If Hennessey, or its affiliates, were to become insolvent or were for any reason to default on a loan, such event would have a greater impact on us than would be the case if our eligibility requirements included smaller limits on credit concentration. A default by Hennessey would have a material adverse effect on our performance and cause us to suffer substantial losses. Our borrowers credit enhancements may lapse or be insufficient to collateralize interest payments on the 5 Year Notes. We may require Hennessey, and our other borrowers, to purchase and pledge to us irrevocable letters of credit that equal 5% of the unamortized principal balance of any loan made by us to them. The irrevocable letters of credit are intended to act as additional collateral to ensure that Hennessey, or other borrowers, make interest payments to us. However, we do not intend to require Hennessey, or any other borrower, to purchase and pledge to us irrevocable letters of credit that exactly match the maturity of each loan. Rather, they will be required to renew any irrevocable letters of credit as they approach expiration. Thus, there is a risk that any irrevocable letters of credit may have expiration dates that are different from the maturity dates of the loans. Were Hennessey, or another borrower, to default on paying interest on its loan to us, and they were unable to renew the irrevocable letters of credit, it is possible that the aggregate amount of the irrevocable letters of credit would be insufficient to cover the accrued interest on the loan. If Hennessey, or another borrower, does not pay us, we may not be able to pay interest on the 5 Year Notes. A default by our borrowers will increase the risk that we may not generate sufficient cash to repay the 5 Year Notes. If Hennessey or another borrower were to default on our loan, we would bear the risk on the underlying mezzanine real estate transaction that was pledged to us as collateral. If the ultimate borrower in the mezzanine real estate transaction fails to perform its obligations for any reason, we may suffer a loss that impacts our ability to repay the 5 Year Notes. Failure to perfect our security interest will increase the risk that we may suffer a loss and be unable to repay all or a portion of the 5 Year Notes. Mortgages and/or financing statements will be filed by our borrowers in connection with each transaction pledged as collateral to us for our loan to our borrowers. In addition to other collateral items, we intend to take such instruments as our collateral for our loan to our borrowers. In the event a mortgage or financing statement is not filed with respect to a transaction or if a security interest in the assets transferred or pledged is not perfected under local real estate law or the 6 Uniform Commercial Code, our interest in such assets would be unperfected and subject to the rights of other creditors. In addition, we will not have a priority lien or mortgage on the assets or real estate collateral, and to protect our collateral position, may have to pay off other senior lien holders. As a result, it is possible that another creditor could file a mortgage or financing statement covering the assets subject to our interest despite our borrowers’ (or its borrowers) representation as to the absence or priority of other liens. In such event, the other creditor could have priority over us with respect to such assets and we may incur a loss that impacts our ability to repay the 5 Year Notes. Lack of insurance will increase the risk that we may suffer a loss and be unable to repay all or a portion of the 5 Year Notes. In certain circumstances where the cost is prohibitive, we may not require Hennessey, or another borrower, to provide us with title insurance covering any real estate, or interest in real estate, securing our loan to them or with property and casualty insurance insuring our collateral against damage. To the extent a dispute over title develops, or our collateral is damaged, and Hennessey, or another borrower, does not have sufficient funds to replace or restore the collateral, we may incur a loss that impacts our ability to repay the 5 Year Notes. Absence of a market for our investments will increase the risk that we may not generate sufficient cash at maturity to pay the 5 Year Notes. Our investments are not expected to be publicly registered under the Securities Act of 1933, as amended, or the securities laws of any other jurisdiction. As a result, we will have difficulty selling our investments unless they are registered under applicable Federal and state securities laws, or unless an exemption from such registration requirements is available. In addition, there is currently no established secondary market for our investments and there is no assurance that an established secondary market for such investments will develop or be sufficiently liquid to permit the resale ofour investments. For these reasons and others, our investments will be illiquid. Consequently, disposition of such investments may be difficult or require a lengthy time period. If we default under the 5 Year Notes or the Indenture, the trustee will be paid all amounts owed the trustee before any payments are made to holders of 5 Year Notes. Under the terms of the Indenture, the trustee is granted a lien on the property which serves as collateral for the 5 Year Notes. The trustee’s lien is superior to that securing the 5 Year Notes and secures the payment to the trustee of the amounts due to it under the terms of Indenture, including any amounts we owe to the trustee pursuant to indemnification provisions within the Indenture. In the case of a default, the trustee’s lien will entitle it to be paid any sums owed the trustee before you receive any payments. Our lack of assets will increase the risk that we may not be able to make interest payments on the 5 Year Notes. Other than assets purchased with the proceeds from the sale of 5 Year Notes, we do not have any other assets or capital reserves from which to make interest payments on the 5 Year Notes. A default by Hennessey, or one of our other borrowers, will substantially impair our ability to repay the 5 Year Notes. The loss of key personnel will impair our ability to generate sufficient investment income to repay the 5 Year Notes. We will rely on key personnel in both our company, Hennessey and other borrowers for advice on underwriting and originating mezzanine real estate financing transactions. Our key personnel would include both Messrs.Redpath and Bozora and Hennessey’s key personnel would include Messrs.Essen and Gardner. If such key personnel were unable to perform their duties due to death, disability, termination of employment or other causes, it would be difficult for us to make credit decisions and originate investments until new personnel were identified and retained. No key man life insurance policies have been procured. Foreclosure by a priority lien holder may result in the loss of our investment and impair our ability to repay the 5 Year Notes. Most of our investments (i.e. loans to Hennessey and other borrowers) will be secured by a subordinate position in real estate collateral but are subject to default. 7 Our investments will be generally secured by financing statements, assignments of mortgages or deeds of trusts on buildings and/or property. However, our investments will be subordinated to other senior and priority secured lenders that have financed the majority of the underlying transaction. If the real estate owner defaults, the senior secured lenders will foreclose on the collateral. If the market value of the collateral falls to an amount which would only provide full repayment to the senior secured lender, our borrowers will incur a loss and we may lose some of investment if our borrowers are unable to pay us from other assets. In addition, to protect our collateral in the event a senior secured lender forecloses on real estate where we have a subordinated mortgage, we will have to redeem the senior secured lender’s position. We, or our borrowers, may not have assets, or access to assets, sufficient for such redemption. A decline in the real estate development and construction markets will impair our ability to make investments. The business of developing and selling commercial and residential real estate properties is subject to a number of risks. The real estate development and construction industry is cyclical and is affected by consumer confidence levels, prevailing economic conditions and interest rates. A variety of factors affect the demand for new real estate construction and development, including, without limitation, economic cycles, competitive pressures, the availability and cost of labor and materials, changes in costs associated with real estate ownership, changes in consumer preferences, demographic trends and the availability of mortgage financing. Because the borrowers on the underlying real estate transactions engage in commercial and residential real estate development and construction, we are directly and materially affected by the same risks inherent to the commercial and residential real estate development and construction industries. Any reduction in the cash flows, income of or financial condition of commercial and residential real estate development and construction companies by reason of any of the aforementioned factors or others may significantly impair their ability to pay Hennessey, our other borrowers, or us, which would increase the possibility that delinquencies would occur and that we could incur losses and 5 Year Note holders lose some or all of their investment. A decline in real estate value will impair the collateral for our investments thereby increasing the likelihood that we would suffer a loss and be unable to repay all or a portion of the 5 Year Notes upon liquidation of the collateral. Declining real estate values will increase the probability of a loss in the event of a default on the underlying real estate transaction. As a result, the value of the real estate or other collateral securing our loans may not, at any given time, be sufficient to satisfy the outstanding principal amount and accrued interest on our loans. If the primary and third party borrowers were to default, and the collateral was insufficient, we would suffer a loss and a 5 Year Note holder may lose some or all of his investment. Insolvency by Hennessey’s affiliates may result in our incurring substantial losses which would impair our ability to repay all or a portion of the 5 Year Notes. A significant portion of Hennessey’s current lending business is conducted with affiliated entities and it is anticipated that we will accept real estate transactions as collateral where the obligors are affiliates of Hennessey. The insolvency of any affiliated entity, or their principals, would substantially impair Hennessey’s ability to provide us additional collateral or perform on our loans to them. If Hennessey defaults on its loan to us, we may be unable to repay the 5 Year Notes. If Hennessey terminates its relationship with us, we may be unable to find enough investments to generate a return sufficient to repay the 5 Year Notes. Hennessey is under no obligation to do business with us. If Hennessey does not accept our financing, we may have difficulty in making suitable investments that produce a return sufficient to pay the debt service on the 5 Year Notes. Our focus on credit-impaired borrowers will make our investment portfolio susceptible to high levels of default resulting in risk to our investors. We may lend money to, or accept loans as collateral from borrowers that are either unable or unwilling to obtain financing from traditional sources, such as commercial banks. Loans made to such individuals or entities may entail a high risk of delinquency and loss. Higher than anticipated delinquencies, foreclosures or losses may result in our inability to pay the interest or principal on the 5 Year Notes. 8 The impact of certain environmental laws and regulations may result in the collateral for our investments losing value and our inability to repay all or a portion of the 5 Year Notes. Our ability to foreclose on the real estate collateralizing our loans may be limited by environmental laws. These laws pertain primarily to commercial properties that require a current or previous owner or operator of real property to investigate and clean up hazardous or toxic substances or chemical releases on the property. In addition, the owner or operator of such real property may be liable to a governmental entity or third parties for property damage, personal injury, and investigation and cleanup costs relating to the contaminated property. It is possible that environmental contamination of land taken by us as collateral would not be discovered until after the loan was made. In addition to federal or state regulations, lenders, owners or former owners of a contaminated site may be subject to state, local and common law claims by third parties based on damages and costs resulting from environmental contamination emanating from the property. Any loss in collateral value may result in our inability to repay the 5 Year Notes. Our practice of deferring principal payments on land development loans until the senior lender has been paid off may result in losing some of the value of our collateral and our inability to repay all or a portion of the 5 Year Notes. We anticipate deferring principal payment on land development loans until after the senior lender has been paid off. Rather than receive small payments on each lot sale, we will be deferring these payments so the loans have a larger principal balance earning interest and less senior debt ahead of our loans. Once the senior lender has been paid off, we would then receive accelerated repayments and ultimately receive full repayment on the loan before the borrower can withdraw any significant profits. However, by deferring principal payments to the end of a project, we may significantly increase our risk. At the end of a project, most of the collateral will have already been sold and the proceeds used to repay the senior lender. That means there is less collateral available to secure our loan. We intend to make a loan to Hennessey that will substantially increase the size of their business and if Hennessey is unable to effectively create systems and infrastructure to handle the increased business, it will result in Hennessey’s inability to repay us and our inability to repay the 5 Year Notes. We intend to make a loan to Hennessey in an amount up to 40% of the proceeds of this offering (up to $40,000,000 if the maximum amount of this offering is raised).When Hennessey receives the proceeds from this loan it will substantially increase (almost double) the size of its business (as of December 31, 2005, its last audit, Hennessey’s loan portfolio was $48,868,000 prior to any loans from us).Hennessey will need to retain new personnel and create additional systems to effectively manage such a dramatic increase in business. If Hennessey fails to do so, and subsequently defaults on its loan to us, we will be unable to repay the 5 Year Notes. If we are unable to attract additional customers or source and complete additional financing transactions, we will have insufficient revenue to repay the 5 Year Notes. We intend to raise capital via the sale of the 5 Year Notes and intend to lend up to 40% of such capital to Hennessey.In order for us to make interest payments on the 5 Year Notes, we will need to lend the remaining 60% (less offering expenses and working capital) of proceeds from this offering to other parties at rates and terms similar to Hennessey. If we are unable to complete such additional financing transactions, we will not generate sufficient investment income to meet our repayment obligations of the 5 Year Notes.For example, for every $100 we raise, $40 may be loaned to Hennessey and we will need to find customers for the remaining $60 (less offering expenses and working capital). Until we are able to generate revenue, we are relying on our largest shareholder to fund our operations and should that financing cease we would be unable continue operations. Capital Solutions Management, L.P. (“CSM”), our largest shareholder, has heretofore financed our operations by purchase of our shares. We had a subscription agreement with CSM that required them to continue to finance our ordinary and reasonable working capital requirements by purchasing additional shares until December 31, 2006.CSM is partially owned and totally controlled by Messrs. Redpath and Bozora who are also our officer and directors.Our agreement with CSM expired.We will be unable to continue to finance our business activities or obtain additional customers unless we generate sufficient proceeds from this offering or generate financing revenues. 9 Our officers and directors have broad discretion to allocate the proceeds of this offering and if the proceeds of this offering are allocated to uses other than performing investments with a high yield, our ability to repay the 5 Year Notes will be impaired. We have broad discretion to allocate the proceeds of this offering, including the ability to allocate to working capital purposes.Any use of proceeds, other than allocated to performing high yield investments, will decrease our ability to repay the 5 Year Notes.The yield on our investments is the only means we have to pay interest and principal on the 5 Year Notes. Certain officers and directors will have voting control of the company after completion of the offering, our company’s independent directors may be removed and our officers and directors may have a conflict of interest. Messrs. Redpath and Bozora are our officers and directors. They also each own and control 50% of Capital Solutions Associates, LLC, which is the general partner of Capital Solutions Management, L.P. and our controlling shareholder.Messrs. Redpath and Bozora will have total control of the company both before and after completion of this offering including, without limitation, the ability to elect officers and directors, final say on all operational decisions and decisions regarding the 5 Year Notes.In addition, there are not contractual or regulatory limits on the amounts we can pay to Messrs. Redpath and Bozora and they can establish their own compensation. We have entered into an Intercreditor Agreement that, in certain circumstances, restricts our ability to collect from Hennessey. We have entered into an intercreditor agreement with Hennessey Financial Monthly Income Fund, LP (“HFMIF”) whereby HFMIF, also a creditor of Hennessey, allows us, in certain circumstances, to collect 20% of our outstanding loans to Hennessey in return for our agreement to divide subsequent collections on a pro-rated basis with HFMIF.As such, in a liquidation of the assets of Hennessey we would need to remit a portion of the proceeds to HFMIF which reduces the amount available for us to collect. There can be no assurance that our investment objective will be achieved or that a holder of a 5 Year Note will not lose a portion or all of his or her investment. To the extent we are unable to meet our investment objective of realizing a rate of return in excess of 15% on our investments, we will be unable to meet some or all of our interest or principal payment obligations to holders of 5 Year Notes. We may change the interest rates on the 5 Year Notes and of any prior or subsequent series that may be offered, provided that no such change shall affect any 5 Year Note of any series issued prior to the date of change. The interest rate on your 5 Year Note is fixed.If we increase the interest rate payable to future series of 5 Year Notes, your interest rate will remain the same. We may at any time borrow money from a lending institution on a secured or unsecured basis that would have priority over the 5 Year Notes. The 5 Year Notes will be subordinate and junior to any and all senior debt that we incur by borrowing from some other source. There are no restrictions in the indenture regarding the amount of senior debt or other indebtedness that we or our subsidiaries may incur. Upon the maturity of any senior debt, by lapse of time, acceleration or otherwise, the holders of any senior debt may have first right to receive payment in full prior to any payments being made to you as a 5 Year Note holder. Therefore, you would only be repaid if funds remain after the repayment of any senior debt. We reserve the right to withdraw or cancel the offering at an time.In the event or a withdrawal or cancellation, orders previously received will be irrevocable and no funds will be refunded. Once you have purchased a 5 Year Note investment, other than interest payments, you will not be entitled to the return of your investment until the 5 Year Notes mature in 5 years.If we withdraw or cancel this offering without having raised sufficient funds to implement our investment strategy, we may be unable to earn sufficient amounts to pay our overhead and interest payments on the 5 Year Notes. 10 FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements within the meaning of federal securities law. Words such as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate,” “continue,” “predict,” or other similar words, identify forward-looking statements. Forward-looking statements appear in a number of places in this prospectus, including, without limitation, the “Use of Proceeds” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections, and include statements regarding our intent, belief or current expectation about, among other things, trends affecting the markets in which we operate, our business, financial condition and growth strategies Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, forward-looking statements are not guarantees of future performance and involve risks and uncertainties. Actual results may differ materially from those predicted in the forward-looking statements as a result of various factors, including those set forth in the “Risk Factors” section of this prospectus. If any of the events described in “Risk Factors” occur, they could have an adverse effect on our business, financial condition and results of operations. When considering forward-looking statements, you should keep these risk factors in mind as well as the other cautionary statements in this prospectus. You should not place undue reliance on any forward-looking statement. We are not obligated to update forward-looking statements. USE OF PROCEEDS If we sell all of the 5 Year Notes offered by this prospectus, we estimate that the net proceeds will be approximately $96,709,777 after deduction of additional estimated offering expenses of $290,223 and selling commissions of $3,000,000. We will pay all of the expenses related to this offering. This amount does not include potential commissions payable to any future underwriter retained by us. These cash proceeds will be received in varying amounts from time to time as 5 Year Notes are sold. We expect to use the net cash proceeds from the sale of the 5 Year Notes to make mezzanine real estate loans, finance other mezzanine real estate lending companies (such as Hennessey), invest in other mezzanine real estate lending companies, and for working capital and other general corporate purposes. Working capital will consist of our future general administrative expenses such as officer salaries, rent, etc. and does not include approximately $258,903 of offering expenses already paid by our parent on our behalf.We do not intend to use proceeds from this offering to reimburse our parent for such expenses.Net cash proceeds up to 40% may be loaned to Hennessey.We may not sell all of the 5 Year Notes and this will impact our use of proceeds, see the table below. Proceeds received from this offering Estimated offering expenses and commissions Potential loan to Hennessey Potential loans or investments to other parties Working capital $ 100,000,000 100 % $ 3,290,223 3.29 % $ 40,000,000 40 % $ 56,542,295 56.54 % $ 167,482 0.17 % $ 50,000,000 100 % $ 1,790,223 3.58 % $ 20,000,000 40 % $ 28,042,295 56.08 % $ 167,482 0.33 % $ 20,000,000 100 % $ 890,223 4.45 % $ 8,000,000 40 % $ 10,942,295 54.71 % $ 167,482 0.84 % $ 10,000,000 100 % $ 590,223 5.90 % $ 4,000,000 40 % $ 5,242,295 52.42 % $ 167,482 1.67 % $ 5,000,000 100 % $ 440,223 8.80 % $ 2,000,000 40 % $ 2,392,295 47.85 % $ 167,482 3.35 % There is no minimum number or amount of 5 Year Notes that we must sell to receive and use the proceeds from the sale of 5 Year Notes. If we do not sell enough 5 Year Notes, we will be unable to purchase investments in sufficient quantities to attain a yield large enough to pay interest on the 5 Year Notes. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Periodfrom August19,2005 (inception)to December31,2005 Year Ended December 31,2006 Three Months Ended March 31, 2007 Period from August 19, 2005 (inception) to March 31, 2007 (Audited) (Audited) (Unaudited) (Unaudited) Loss before income taxes $ (27,462 ) $ (231,440 ) $ (246,077 ) $ (504,979 ) Total fixed charges — 2,836 — 2,836 Ratio of earnings to fixed charges — (-) The ratio of earnings to fixed charges cannot be calculated due to a loss for all periods presented. 11 SELECTED FINANCIAL DATA The following table summarizes certain financial data of our business. You should read this summary together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our audited financial statements and related notes included elsewhere in this prospectus.The summary balance sheet data, as of December31, 2005 and 2006 and the summary of operations data, for the period from August 19, 2005 (inception) to December 31, 2005, the year ended December 31, 2006 and the period from August 19, 2005 (inception) to March 31, 2007, have been derived from our unaudited financial statements that are included in this prospectus.The financial information three months ended March 31, 2007 is unaudited. Periodfrom August19,2005 (inception)to December31,2005 Year Ended December 31,2006 Three Months Ended March 31, 2007 Periodfrom August19,2005 (inception)to March 31,2007 (Audited) (Audited) (Unaudited) (Unaudited) Statements of operations data: Interest and fee income $0 $0 $5,733 $5,733 Operating expenses 27,462 231,440 251,810 510,712 Operating loss (27,462 ) (231,440 ) (246,077 ) (504,979 ) Loss before income taxes (27,462 ) (231,440 ) (246,077 ) (504,979 ) Net loss (27,462 ) (231,440 ) (246,077 ) (504,979 ) Basic and diluted net loss per common stock (.35 ) (2.06 ) (1.04 ) (3.41 ) December31,2005 December 31,2006 March 31. 2007 (Audited) (Audited) (Unaudited) Selected Balance sheet data for period ended: Cash $0 $127,271 $2,826,979 Finance receivables 0 0 0 Other Receivables 0 0 0 Prepaid insurance 78,750 78,750 11,167 Debt Placement Costs 116,771 396,525 672,433 Loan Origination Costs 20,000 20,000 20,000 Liabilities 165,247 474,434 3,679,242 Stockholder’s equity (deficit) 50,274 163,779 (82,298 ) 12 BUSINESS Overview We will finance mezzanine real estate transactions either by financing the transaction directly or by financing another mezzanine real estate lending company such as Hennessey. Ultimately, the transactions we finance will be for companies engaged in construction, land development and real estate investments primarily in Minneapolis or St. Paul, Minnesota. However, we will also consider financing transactions where the borrowers operate in other cities in Minnesota, Wisconsin, Indiana, Kansas, Florida and other states. Initially, Hennessey’s borrowers will primarily be affiliated companies of Hennessey. These affiliated companies are:Heritage Development,Inc. (real estate developer), Argus, LLC (construction), Omni Investment Properties, LLC (develops apartments and other real estate investment properties) and Assured Financial, LLC, (construction financing). Lending Activity Our mezzanine real estate lending will primarily finance four types of activities:residential construction, commercial construction development, investment property and land development. The term of the underlying loans will generally range from six to thirty-six months. i. Residential Construction. Where appropriate, we will provide construction loans to finance residential construction focusing on builder/borrowers providing loans with wide appeal, generally limiting exposure to homes valued above the median home price for the builder’s area. Typically, a builder’s construction loan is repaid with the proceeds from the sale of the home to the ultimate homeowner, with interest accruing and compounding to the closing date. Some of the homes will be “pre-sold” (i.e., the ultimate homeowner has signed a purchase agreement to purchase the home from the builder upon completion of construction). Many of the homes, however, will not have a pre-determined ownership status. In these instances, we, either directly or via our borrowers, will provide mezzanine financing for model and “spec” homes for builders meeting appropriate lending criteria and standards. Because of the relatively conservative senior financing of approximately 75% loan-to-value, a subordinate position on this type of financing, in our opinion, will be well secured. As such, this is an area where we will occasionally consider lending to credit impaired or sub-prime borrowers. We expect such lending to be limited to transactions where our collateral position is well secured and the collateral value clearly established. ii. Commercial Construction Development. We will provide qualified borrowers with mezzanine financing to augment the builder’s equity or down payment. This financing will primarily remain in a subordinate position for all collateral involved, with the builder’s contribution subordinate to our financing. Loan-to-value positions will vary from project to project. Key statistics used in the determination of the allowable loan-to-value of these transactions will include the strength of borrower, building size and intended use, pre-leasing success, anticipated debt service coverage ratios and the cash position involved. An additional component of this financing will be the ability to fund or support the equity position through the initial lease-up of new construction projects. iii. Investment Property. We will also provide mezzanine financing for many types of real estate investments. Typical transactions included in this classification would be office and industrial properties (both owner-occupied and market derived), apartment properties and retail properties of both single and multiple usages. The ability to provide mezzanine financing to augment the owner’s cash or equity position will greatly enhance the ability to obtain primary financing at favorable, more competitive rates. This classification will also encompass many instances where the obligor requires a bridge loan between construction and stabilized occupancy. One key byproduct of using mezzanine financing on the development of investment property is that with a subordinate position securing the financing from a range of 65% to 95% loan-to-value (with the primary lender being in first position up to 65% and entitled to be paid in full before our company can be paid), the obligor will be able to secure a blended cost of funds at a favorable rate. iv. Land Development. Land development financing is a unique and specialized lending process that warrants more detailed discussion to understand our attraction to these types of transactions. See “Land Developer’s Project Life Cycle” and “Financing a Land Development Project” for a discussion that summarizes the activities that a developer undertakes to develop land, including an example of a typical land development project. Land Developer’s Project Life Cycle In the experience of our management team, it takes an average of three years from the time a land developer selects and purchases property for development until the sale of all the lots in that development. Multi-phase projects can take longer to completely develop and sell-out, but such projects mitigate risk by controlling the amount of debt incurred and the number of subdivided real estate parcels being brought into a particular market at any one time. Developers seek to minimize risks by purchasing an option on the land subject to conditions related to appropriate approvals and engineering studies, that if not acceptable, give the developer the right to rescind the purchase. Cancellation of a project, however, is not a common occurrence due to the developer’s pre-purchase investigation of the land and the developer’s analysis of the likelihood of regulatory approval. If all necessary approvals are granted, the developer then exercises its option to actually purchase the land and begin construction. If the necessary approvals are not granted, or if problems arise during the pre-construction phase, the developer may abandon the project with only its earnest money and pre-construction costs at risk, thereby suffering only minimal loss. Financing a Land Development Project We intend to finance transactions related to land development projects after the necessary approvals are granted and after the engineering studies are completed. We do not intend to finance land speculation. For example, a developer will gain control of a tract of land by signing a binding option agreement with a landowner. A relatively small amount of the developer’s earnest money is at stake to secure this option — typically $10,000 to $100,000. If a developer receives all necessary approvals and decides to proceed with a development project it will then purchase the land and begin construction. It is at this point that we will provide mezzanine-financing. A senior lender, such as a bank, will provide the bulk of a project’s financing — usually 70% to 80% of the total cost needed to purchase the land and sub-divide it. Our financing, and collateral, will be subordinate to the senior lender but ahead of the developer’s equity and capital. As the developer progresses through the construction phase, it will sign sales agreements with builders who will purchase the developed lots when they are complete. Once builders begin to purchase the lots the loan repayment process starts. Senior lenders usually mandate a loan repayment schedule that accelerates their full pay off. For example, a senior lender that has provided 70% of a project’s funding may have its entire principal and interest paid back when the development project has been 60% sold out. As each lot is sold, both the senior lender and the mezzanine lender must release their collateral interest in that specific lot. The proceeds from the sale of each lot are used primarily to pay back the lenders with a minor portion, if any, going to the developer. We anticipate, as does Hennessey, deferring principal payment on such loans until after the senior lender has been paid off. Rather than receive small payments on each lot sale, we will be deferring these payments so the loans have a larger principal balance earning interest and less senior debt ahead of our loans. Once the senior lender has been paid off, we would then receive accelerated repayments and ultimately receive full repayment on the loan before the developer can withdraw any significant profits. However, by deferring principal payments to the end of a project, we may significantly increase our risk. At the end of a project, most of the collateral will have already been sold and the proceeds used to repay the senior lender. That means there is less collateral available to secure our loan but, at the same time, the collateral that remains should have less encumbrances. Hennessey Loan Terms and Provisions Our loan to Hennessey will generally carry a blended interest rate of 15.5%, including loan fees, and have a term shorter than 60 months. It will be secured by assignment of mortgages and loan documents on the real estate being developed, improved or purchased or with the ownership of a special purpose entity holding such assets. If Hennessey’s borrower is purchasing real estate on a contract for deed or has obtained mortgage financing from another lending source, that source must approve any position secured by us and we will occupy a junior or subordinated security position. When our collateral is secured by a mortgage on real estate, Hennessey’s borrowers’ own equity funds will be subordinated to our loan. Unless we determine that the cost of prohibitive, Hennessey will be required to purchase a mortgage title insurance policy for our benefit. Except in 13 rare situations, additional collateral will be required, including, but not limited to, corporate and personal guarantees and any additional security we deem necessary.We will not ask for the aforementioned additional collateral where the value of our secured real estate position does not exceed 75% of the market value of our collateral and existing cash flows from the borrower are sufficient to cover the debt service on our loan by 3 to 1. Intercreditor Agreement We have entered into a subordination and intercreditor agreement with HFMIF (“Intercreditor Agreement”).Since HFMIF is also a creditor of Hennessey, the Intercreditor Agreement enumerates the rights of each party to the assets of Hennessey in the event of a default by Hennessey.Basically, the Intercreditor Agreement requires us to divide recovered assets of Hennessey with HFMIF, after we have recovered 20%, in proportion to our outstanding loans to Hennessey versus HFMIF’s outstanding loans to Hennessey. Market Overview The five major markets that we intend to conduct business in via Hennessey or another borrower are Minneapolis/St. Paul, Minnesota; Indianapolis, Indiana; Milwaukee, Wisconsin; Kansas City, Kansas/Missouri; and Ft. Myers/Sarasota, Florida. Permit activity and construction values were obtained from the U.S. Census Bureau - Building Permits for each of these markets. More detailed information can be obtained from Builders Associations in each market.All statistics are through December31, 2005, unless otherwise noted. These markets were chosen due to their perceived stability and our management’s, and Hennessey’s, familiarity with transactions in these areas. Hennessey has been making loans in these areas since 2002. Greater Minneapolis/St. Paul Region We anticipate Minneapolis/St. Paul (the “Twin Cities”) to be our largest market. We have gathered statistics for the greater metro area counties, including Anoka, Carver, Chisago, Dakota, Hennepin, Ramsey, Sherburne, Scott, Washington, and Wright. There have been 14,933 single family housing permits issued through December2005, which is an 13.6% decline from the same period in 2004. Multi-family housing permits issued through December2005 are for 4,625 planned units, a 27% decrease from 2004. Total construction value for single family and multi-family units in the selected area through 2005 is nearly $4.0 billion, a slight decrease over the same time period in 2004. Greater Milwaukee Metro Area Statistics for the five-county surrounding area were taken from U.S. Census Bureau Building Permits for Wisconsin Counties. We have selected Kenosha, Milwaukee, Ozaukee, Washington and Waukesha counties as most representative of our intended Wisconsin activity. There have been 3,791 single family housing permits issued through 2005, a 5.6% decline from the same period in 2004. Multi-family housing permits issued through 2005 is 2,202, a 3.6% increase from 2004. Total construction value for single family and multi-family units in the selected 5-county area through 2005 is about $1.2 billion, a slight increase over the same time period in 2004 and among the highest levels on record. Greater Kansas City Metro Region Statistics from the eight-county metro area, which include Johnson, Clay, Miami, Leavenworth and Wyandotte counties in Kansas, and Cass, Jackson and Platte counties in Missouri. There have been 11,026 single family housing permits issued through 2005, which is a .6% decrease from the same period in 2004. Multi-family housing permits issued through 2005 is 2,901, a 26.7% increase since 2004. Total construction value for single family and multi-family units in the eight county metro area is over $2.2 billion, an 8.8% increase from the same period in 2004 and among the highest levels on record. 14 Greater Indianapolis Metro Region The greater Indianapolis region consists of the following nine counties: Boone, Hamilton, Hancock, Hendricks, Johnson, Madison (statistics unavailable at this time), Marion (Indianapolis), Morgan, and Shelby. There have been 12,045 single family housing permits issued through 2005, which is a 7% increase from the same period in 2004. While multi-family housing permits issued through 2005 was 3,031, an 9.4% increase over permits issued through 2004. Total construction value for single family and multi-family units in the selected nine-county area through 2005 is about $2.3 billion, a 8.1% increase over the same time period in 2004. Ft. Myers/Sarasota, West Central, Florida Region Statistics for a four-county surrounding area were taken from U.S. Census Bureau Building Permits for Florida Counties. We have selected Charlotte, Lee, Manatee and Sarasota counties as most representative of our intended Florida activity. There have been 34,351 single family housing units issued through 2005, which is a 19.3% increase in permits issued in 2004. While multi-family housing issued through 2005 is 10,947, a 10% decrease from the same time period in 2004. Total construction value for single family and multi-family units in the selected 4-county area through 2005 is nearly $7.7 billion, an increase of 30.3% over the same time period in 2004. New Markets In addition, we will continue to seek, research and invest in other geographic regions throughout the U.S., that we deem qualified, appropriate and consistent with the goals and objectives of the company and its debt holders. 15 Risk Management There are risks inherit with all lending activity. We are relying on the following factors to mitigate the risk of mezzanine financing: i. Experienced Real Estate Lenders. Our officers, Hennessey and any other borrowers will specialize in providing mezzanine financing to builders, developers and investment property projects. ii. Underwriting Guidelines. We will develop underwriting guidelines that will reduce the probability that a loan will default. iii. Work-Out Affiliates. We have identified an affiliated developer and builder that serves as its work-out partner to finish and repair most real estate transactions underlying our loan to them. iv. Secured Notes. Our loans will generally be secured by mortgages, personal and corporate guarantees, and, in some cases, other real estate collateral and ownership of special purpose entities. Typical loan collateral would consist of land, land improvements, buildings and other real estate properties. In our opinion, these assets tend to appreciate in value. v. Credit Enhancement Obligations. In addition to the foregoing collateral, our borrowers may pledge the an irrevocable letter of credit or other similar collateral in an amount equal to 5% of our loan to them as additional security for the debt service of the loan. vi. Adequate Loan-to-Value Ratios. In our opinion, land development financing will have better than adequate loan-to-value ratios. While loan-to-cost ratios on the loans may be relatively high, we consider the loan-to-value ratios on the loans as adequate. vii. Diversified Note Portfolio. We intend to develop a diversified collateral portfolio in terms of the number of transactions, multiple geographic locations of transactions, and different types of transactions financed (land development, construction and investment property). We will endeavor to create a portfolio similar to Hennessey’s. By way of example, as of March31, 2006, Hennessey’s largest loan comprised about 8% of its note portfolio and its exposure to the various note types was 52% for land development (of which 19% is in Minnesota, 12% in Kansas, 2% in Indiana, 5% in Wisconsin and 14% in Florida), 17% for apartment properties, 25% for residential construction, 1% for investment properties and 5% for commercial construction. Economic Considerations and Trends Although we are dependent upon the overall economic conditions of the real estate market, we intend to offer loan products in diverse loan types and geographical areas. We believe this will help us stabilize the inherent cyclical inconsistencies exhibited by the general real estate market. Our loan types would include residential construction, residential land development, commercial construction, commercial land development and investment properties. See “Investment Strategy; Collateral Categories.” Competition In our intended markets, there are a limited number of competitors that specialize in providing secured mezzanine financing to the real estate industry. The non-mezzanine real estate finance market is, however, highly competitive, particularly with senior financing alternatives provided by numerous banks, funds and institutions. Since we do not intend to provide senior financing, we will not be competing with these senior financing sources. Our direct competitors in the mezzanine/equity financing are private individuals, real estate equity and venture funds, and some specialty finance companies. This competition may intensify should some major national or international finance companies direct their financing activity into our intended business. Servicing the mezzanine market requires not only capital, but also a high degree of expertise in development, construction, property values, real estate law and loan administration. We believe our experience in these matters will provide us with a competitive advantage over potential competitors. 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We are engaged in the business of mezzanine real estate financing. We expect to lend up to 40% of the net proceeds of this offering to Hennessey. We will lend the remaining 60% of the net proceeds of the offering to other such lenders and borrowers on terms similar to the loan terms we have with Hennessey.We have had and are in discussions with these potential borrowers of CSF funds. Through two years of research, development and networking of both borrowers and lenders (mostly senior real estate lenders; such as traditional banks that welcome mezzanine debt to support their loans), we have developed a potential group of borrowers; other mezzanine lenders.We are in the process of performing due diligence on these potential borrowers.Several of these are interested and eligible for consideration; we are in advanced negotiations with two additional borrowers and preliminary discussions with four others.We anticipate a large demand for our mezzanine real estate financing and do not foresee a lack of financing prospects. On April 30, 2007 we completed our first transaction; the purchase of a mezzanine (subordinated) note from a private investor. The total investment by the Company for this transaction was $2,000,000. The noteobligor, Assured Financial, LLC (“Assured”) is a Minnesota based, senior (1st position) real estate construction and development lender and is an affiliated company of Hennessey. The terms of the note are favorable to the Company, particularly considering that the note, although subordinated to the senior lender of Assured,is part of a senior position financial structure. We anticipate that additional investments with Assured will be available to the Company in the future and have a contingent agreement to purchase another $500,000 note. The Company received notice of effective SEC registration, November 22, 2006. Since then we have been successful in securing sales-distribution agreements with certain NASD broker-dealer members for the distribution of this offering. Given current estimates/anticipations by these broker-dealers and others currently considering joining the offering, we anticipate success in completing the sale of this offering; sales are currently in excess of $5,000,000.In addition, we continue to interview potential borrows in various geographic regions in anticipation of continuing to widen and diversify our potential portfolio of mezzanine borrowers. Finally, we have finalized custodial services from US Bancorp to further strengthen the operations and administration of our business. The Company believes that the slowing real estate market has deterred competition for mezzanine loans, thereby providing an opportunity for the Company to make loans with a greater yield, better covenants and at a loan-to-value ratio that will increase when the real estate market recovers.Likewise, we believe that the primary reason a borrower might be considered credit impaired today is that the real estate market is soft; when the market improves, so will the credit quality of such borrowers.A soft real estate market often results in banks and other senior lenders reducing their exposure in real estate loans. Hennessey, our projected largest customer, is a mezzanine real estate lending company that has a 5 year audited track record of generating returns of approximately 20%. We will lend money to Hennessey at an approximate blended rate of 15.5% and Hennessey will, in turn, lend to mezzanine real estate borrowers (usually affiliates of Hennessey). A copy of our loan agreement with Hennessey is attached as Exhibit26. See “Investment Strategy; Hennessey Loan.” Investment Objective Our investment objective is to earn a non-correlated fixed rate of return on our assets equal to fifteen and one-half percent (15.5%) through financing mezzanine real estate lenders such as Hennessey, investing in mezzanine real estate lenders and making mezzanine real estate loans. There can be no assurance that our investment objective will be achieved or that a holder of a 5 Year Note will not lose a portion or all of his or her investment. Investment Strategy We intend to achieve our investment objective by loaning money to experienced mezzanine real estate lenders and thereby taking advantage of their knowledge of the mezzanine real estate lending market as demonstrated, for example, by Hennessey’s audited performance track record. We will expect our future customers to have a similar track record. 17 Investment Strategy; Track Record of Hennessey Hennessey, our expected largest customer, has been engaged in the business of mezzanine real estate lending since 1999. Hennessey has originated, and services, its own note portfolio in the approximate amount of $55,000,000 as of the date hereof. From March17, 2000 through December31, 2005, Hennessey’s loan portfolio has produced an average annual total return of 20.6%. During 2005, Hennessey’s portfolio produced an unaudited return of 23.2%. A copy of Hennessey’s audited December31, 2005 Financial Statements and audited track records through December31, 2005 as previously filed on August 24, 2006 and September 29,2006 respectively. Investment Strategy; Hennessey Loan Initially, to effectuate our investment strategy, we will loan money to Hennessey and other potential borrowers at an approximate blended rate of 15.5% per annum (interest at 13.4% and a 5.5% loan fee). A copy of our financing arrangement with Hennessey is attached hereto as Exhibit10.1 and briefly summarized as follows: i. Loan Amount. The loan will be made in numerous advances and capped at $40,000,000 or 40% of the proceeds of this offering, whichever is less. ii. Interest Rate and Loan Fee. The loan will bear interest at the annual rate of 13.4% and require a loan fee, paid at the time of each advance, equal to 5.5%.By amortizing the 5.5% loan fee over the life of the loan, and factoring the present value of money, and a stated rate of interest equal to 13.4%, the blended interest rate is approximately 15.5% iii. Maturity Date. The maturity date is generally 5 years from the year in which the funds are advanced. iv. Collateral. The loan will frequently be collateralized by a combination of some of the following: an assignment of loan documents, personal guarantees, pledge of ownership interest, mortgage, deed of trust, security agreement, letter of credit or such other matters as are deemed appropriate by us.With respect to real estate collateral, we intend to accept mortgages from Hennessey that have a loan to value ratio up to 90%. v. Use of Proceeds. The proceeds of the loan will be used to finance mezzanine real estate or mezzanine real estate lenders. vi. Late Payment Charge. A charge of 5% will be added to any late payment. vii. Prepayment. Under most circumstances, prepayment of the loan without penalty is not permitted. viii. Representations and warranties. Hennessey is making certain representations and warranties to us consistent with transactions of this nature.Such representations and warranties include: a. Hennessey is a validly organized and existing company. b. Hennessey has taken all the necessary actions to properly authorize and execute the Loan Agreement. c. The Loan Agreement does not constitute a conflict with any other contract or obligation of Hennessey. d. Hennessey has no pending litigation. e. Hennessey is not currently in default under any material obligation or contract. f. Hennessey has valid title to all the assets listed on its financial statements. g. Hennessey is not contemplating filing bankruptcy. h. Hennessey has filed all tax returns and paid all taxes. 18 i. Hennessey and our collateral is in compliance with all building codes. j. The financial information given to us by Hennessey is true and fairly represents Hennessey’s financial position. k. Except as disclosed to us, Hennessey has given no other party a security interest in its property. l. Our collateral is not subject to any set off claim. m. Our collateral is in good physical condition. n. Other than disclosed to us, Hennessey has no other debt. You should read the loan agreement for other provisions that may be important to you. Investment Strategy; Collateral Categories The collateral taken by us to secure our loan to Hennessey and possibly other loans or investments to other borrowers can be categorized as follows: i. Residential Construction. In this category, we will accept collateral where the builder/borrowers develop housing with a price at or below the median home price for the relevant market. We will limit collateral to residential products priced above the median home price for the relevant market. We believe the higher priced products have a longer construction period and are more difficult to sell. Further, we prefer tolend to, or take collateral from, small to medium sized privately held builders (i.e., those constructing as few as 10 homes per year to those constructing 600 homes per year). ii. Residential Land Development. As in the residential construction category, we will consider the marketability of the finished product and the customer base for that product. Accordingly, our land development collateral will be primarily starter home, first move-up and multi-family developments. iii. Commercial Construction/Development. Loans or collateral in this category will be analyzed on the basis of the financial strength of potential ultimate borrowers, their proven success and the quality of the projectafter analyzing such factors as appraised value, projected net operating income, and the existence/likelihood of a tenant (in the case of income-producing property). iv. Investment Property. Our loans and collateral in this category will have an intermediate term of up to five years and will be made to developers and owners of select commercial and rental-income residential properties. Investment Strategy; Eligibility Criteria for Loans and Collateral We intend to enter into transactions that meet the following eligibility criteria established from time to time by our board of directors. Our current eligibility criterion, which may change without notice, are as follows. We intend to finance transactions: i. where the proceeds are being used to pay the costs related to specific identified real estate where the obligor is acquiring or developing such real estate; ii. where Hennessey, or another borrower, has sent for filing, and which we have duly received as collateral, either directly, or by assignment, appropriate mortgages, deeds of trust or UCC-1 financing statements covering any collateral orrelated security interest; 19 iii. which have been duly authorized by all necessary corporate action on the part of the obligor and with respect to which the obligor has a legal, valid and binding obligation to repay such loan together with accrued interest thereon in the manner and at the times specified in such loan documentation, which obligation is enforceable against the obligor in accordance with its terms, except to the extent that enforcement thereof may be limited by any applicable bankruptcy, insolvency, or similar laws affecting creditors’ rights generally and by general principles of equity, and is not subject to any dispute, offset, counterclaim or defense; iv. that does not contravene in any material respect any laws, rulesor regulations applicable thereto; v. for which the assignment or pledge to us does not contravene or conflict in any material respect with any applicable laws, rulesor regulations or any contractual or other restriction, limitation or encumbrance binding on or affecting Hennessey, another borrower or the obligor; vi. that are covered by a debt service credit enhancement (such as an irrevocable letter of credit) equal to 5% of the principal balance of the loan; and vii. where, when the collateral is real estate or an interest in real estate,we have received satisfactory title insurance covering such real estate. Custodian Arrangements We have contracted with U.S. Bank National Association to act as our Custodian to assist us in managing collateral and other administrative matters. Pursuant to the custodian agreement, our assets, including funds received from the sale of the 5 Year Notes, will be transferred from time to time to the our Cash Account at the Custodian for investment. Funds directed for investment will be transferred by the Custodian from the Cash Account to a Collateral Account established with the Custodian pursuant to the Collateral Agreement to be disbursed as described below. The Custodian will also receive funds from the Collateral Account relating to payments received from our loans and other investments which will be deposited in the Cash Account. Under the terms of the Custodian Agreement, funds in the Cash Account may only be distributed at our direction to: i. the Collateral Account for the purchase of additional investments or making additional loans, ii. holders of the 5 Year Notes as a payment of principal or interest, iii. legal and accounting fees, iv. insurance premiums, v. other operating expenses or to us for working capital purposes,or vi. the Administrator, Trustee or Custodian in payment of its fees or expenses. The Custodian will also hold our investments and release such investments upon receipt of payment thereon. For example, funds with respect to loans to Hennessey will be transferred from the Cash Account to the Collateral Account pursuant to the terms of an Administrator Agreement and then the loan proceeds may be disbursed directly to Hennessey’s borrower. In addition, Hennessey has also agreed to direct some of its borrowers to make their payments directly to the Collateral Account (if payment is made by wire transfer) or to a lockbox account (if payment is made by check). Hennessey, for example, will establish lockbox accounts with Custodian pursuant to which all collected funds that are pledged as collateral to us and connected with a loan transaction will be swept daily to the Collateral Account. It is expected that Custodian will transfer all funds out of the Collateral Account on a daily basis. We will direct the Administrator as to the allocation of such funds. The portion of such funds required to make interest payments on the 5 Year Notes, or required for working capital, will be transferred to the Cash Account. The balance of funds will remain in the Collateral Account and be reinvested by us. Funds in the Collateral Account may be directed only to: 20 i. to the Cash Account, ii. to be reinvested in loans or other investments; or iii. to holders of the 5 Year Notes as principal and interest. If Hennessey, for example, is in default on any obligation under its loan agreement with us, then such excess amounts shall be retained in the Collateral Account for application first to interest or principal on any defaulting Note relating to a transaction with the underlying defaulting obligor, and then to amounts due on any interest or principal of any defaulting Note to an affiliate relating to a transaction involving the same defaulting obligor. Administrator Arrangements We have contracted with U.S. Bank National Association to act as our administrator. Under the administrator agreement, the Administrator will assist and advise us on the following issues: i. General Management: (1) Act as liaison among all our service providers to the extent requested by the us. (2) Supply: (a) Corporate secretarial services. (b) Office facilities. (c) Non-investment-related statistical and research data as needed. (3) Audits: (a) Prepare appropriate schedules and assist independent auditors. (b) Provide office facilities. ii. Compliance: (1) Monitor our compliance with the policies and investment limitations set up by our board of directors. (2) Assist us in monitoring our compliance with securities laws, to ensure we meet the exemption requirements. (3) Maintain awareness of applicable regulatory and operational service issues. (4) Assist our legal counsel in updating any agreement as requested. iii. Portfolio Accounting: (1) Maintain portfolio records. (2) Identify interest and dividend accrual balances as of each valuation date and calculate gross earnings on investments for each accounting period. (3) Determine gain/loss of security sales and identify them as short-term or long-term; account for periodic allocations of gains or losses undistributed gain or loss balances as of each valuation date. 21 (4) For each valuation date, calculate the expense accrual. (5) Process and record payments for our expenses upon receipt of written authorization from us. (6) Reconcile our cash and investment balances. (7) Prepare monthly reports which document the adequacy of the accounting detail to support month-end ledger balances. (8) Prepare and provide various statistical data as requested on an ongoing basis, including security transactions listings and portfolio valuations. iv.Financial Reporting: (1) Prepare quarterly and annual financial statements and other reports as required and within the deadlines established by an independent auditor or taxing authority. (2) Compute the yield, total return, expense ratio and portfolio turnover rate on a quarterly basis. (3) Monitor the expense accruals and notify us of any proposed adjustments. (4) Prepare quarterly broker security transaction summaries. v. Tax Reporting: (1) Prepare and file on a timely basis appropriate federal and state tax returns. (2) Calculate the adjusted tax basis of securities held by us. (3) Prepare state income breakdowns where relevant when due. (4) File Form1099 Miscellaneous for payments to service providers when due. (5) Monitor tax items requiring special treatment, including wash sale losses, straddles, constructive sales, short sales, foreign currency gain and loss, foreign taxes paid, and passive foreign investment company interests. (6) Perform tax withholding, deposits and reporting with respect to non-U.S. 5 Year Noteholders, if any. vi. Holders of 5 Year Note Reporting: (1) Receive orders for the purchase of 5 Year Notes. (2) Process purchase orders with prompt delivery, where appropriate, of payment and supporting documentation to our custodian. (3) Prepare and transmit payments for monthly interest payments to holders of 5 Year Notes, after deducting any amount required to be withheld by any applicable laws, rulesand regulations and in accordance with Partner instructions. (4) Make changes to records of holders of 5 Year Notes, including, but not limited to, address changes. Credit Enhancement of Loan to Hennessey Hennessey has agreed, pursuant to the terms of our financing agreement with it, that Hennessey will grant us, as additional collateral for debt service, an irrevocable letter of credit (or other acceptable form of credit enhancement) equal to 5% of the outstanding principal balance of any loan we make to it. Any irrevocable letter of credit shall be from a financial institution acceptable to us and shall be unqualified and unconditional. Hennessey is required to issue a replacement irrevocable letter of credit prior to the expiration of any original irrevocable letter of credit. The failure to issue such replacement letter of credit will give us the right to call the original irrevocable letter of credit. 22 Cash Management In addition to our primary investment strategy as described above, we may, from time to time at our discretion, invest in cash, United States Dollar institutional money market funds and short term United States Treasury Bills. While cash is in the Cash Account, it may be invested by the Administrator in the US Bank Prime Money Market or other investments in money market funds rated at least “AAA-m” or “AAA-mg” by Standard& Poors and “Aaa” by Moody’s or as otherwise approved in writing by us. Capital Resources and Results of Operation We currently do not have any considerable operations or results therefrom to discuss. Our capital resources have been limited to amounts contributed by our parent company and all such advances have been converted to equity as of the date of this prospectus and issuing of $570,000 of 5 Year Notes pursuant to this prospectus.All contributions by our parent company have been made pursuant to a certain subscription agreement.The subscription agreement ran through December 31, 2006, and required our parent company to purchase sufficient shares, in sufficient amounts, to fund our ordinary and reasonable working capital commitments through December 31, 2006.To date, our material commitments include only the professional fees necessary to prosecute this offering. Such fees have been paid current on an ongoing basis and future expenses will be paid from earnings or from proceeds of this offering. We do not intend to reimburse our parent for any expenses paid on our behalf to date nor do we intend to borrow money from our parent.To the extent our parent provides us additional capital in the foreseeable future, it will be in the form of direct equity purchase of our stock pursuant to the subscription agreement. Off-Balance Sheet Arrangements We have no guarantees, commitments, liabilities, assets, contingent interests or other arrangements not included on our financial statements. Contractual Arrangements Other than customary arrangements with professional service providers, we have a material contractual relationship with Hennessey, which does not subject us to any non-contingent material liability. See “Investment Strategy; Hennessey Loan” for a discussion of the Hennessey Loan Agreement. Timing of Investment Income and Interest on the 5 Year Notes We intend to coordinate the payment dates on our investments (i.e. Hennessey and other borrower interest payment) with our interest obligations on the 5 Year Notes. In addition, we are charging Hennessey a loan fee, and may charge other borrowers a loan fee, paid at the time of advance, that may be used as an interest reserve. After payment of any offering expenses, our net loan fees on an advance to Hennessey, for example, will be sufficient to cover approximately 1.5 months of interest on a corresponding amount of 5 Year Notes. Liquidity The primary source of our liquidity will come from interest and fees earned on our investments. In most cases, we will receive monthly interest payments on our investments. If we are able to sell sufficient 5 Year Notes to make investments and purchase assets, these assets would be pledged as collateral for an operating line of credit. Note sales are currently in excess of $5,000,000. This has provided the Company with liquidity and to commence its lending activities. Director and Officers Insurance On November 15, 2005 and November 15, 2006, we obtained an insurance policy which covers our officers and directors in the event they are sued in connection with the performance of their duties as they relate to the company. The premiums for such insurance policy have been financed by a third party who requires us to make 12 equal monthly payments of principal and interest. 23 POTENTIAL CONFLICTS OF INTEREST Affiliated Parties; Gardner’s Ownership of Hennessey and Hennessey’s Affiliates We intend to loan money to Hennessey, which is owned and controlled almost entirely by Jeffrey A. Gardner (“Gardner”). Gardner also owns companies that borrow money from Hennessey and he will receive profit from the transaction underlying our loan. In addition, since Gardner also owns and controls Hennessey, he has considerable influence over any loan from Hennessey to its affiliates and the transaction may not be arm’s length. Affiliated Parties; Hennessey Financial Monthly Income Fund, LP The officers and directors of our company, either individually or through companies they control, are affiliated with HFMIF as managers, investment managers and distributors. Hennessey is the servicer and placement agent of the loans purchased by HFMIF or the borrower. This potential conflict of interest may result in mezzanine real estate financing opportunities being presented to HFMIF rather than to us. Prospective investors known by Messrs.Redpath and Bozora may be presented the opportunity to invest in HFMIF rather than in this offering. In addition, if HFMIF terminated its relationship with our officers and directors, or their affiliated companies, it would have negative financial impact on our officers and directors and their affiliated companies and may impair their ability to make independent decisions on behalf of our company because of a potential adverse relationship with Hennessey. We have also entered into an Intercreditor Agreement with HFMIF which governs our collections rights against Hennessey. Affiliated Parties; Capital Solutions Distributors, LLC Our officers, directors and shareholders own, either directly or beneficially, Capital Solutions Distributors, LLC (“CSD”) which is a registered broker-dealer. CSD is the selling agent for the Income Fund and should we retain an underwriter, CSD may assist the underwriter in distributing the 5 Year Notes for compensation. To the extent CSD participates in the selling of the 5 Year Notes, a conflict of interest will exist between our officers and directors and CSD’s officers and directors. Affiliated Parties; Mark Williams, Chief Financial Officer Mark Williams, the company’s chief financial officer, also serves as a financial advisor to our parent company, our chief executive officer, our parent company’s general partner and our parent company’s other subsidiaries.In circumstances where we need financial and accounting advice on inter-company transactions, our chief financial officer will have a conflict of interest. 24 MANAGEMENT Our founders, directors and officers are: Michael W. Bozora; President, Director Before co-founding CS Financing Corporation in 2005, Mr.Bozora was a co-founder of Capital Solutions Management, L.P., a registered investment advisor (2002), as well as Capital Solutions Distributors, a NASD licensed broker/dealer (2004). Prior to his involvement with Capital Solutions, Mr.Bozora served as a Senior Managing Director in the private client services group at Bear Stearns& Co.,Inc. Before joining Bear Stearns in 2001, Michael was a Managing Director at SG Cowen Securities Corporation where he served as branch manager of the San Francisco office from 1999 to 2001. From 1994 to 1999, Michael was a Senior Vice President of Prudential Securities Incorporated (San Francisco) in the private wealth management group where he headed a team responsible for client assets in excess of $2 billion. Prior to that, Michael spent ten years at Merrill Lynch, first in its Regional West Coast Headquarters and later in its Palo Alto (Silicon Valley) office where he built and directed a solutions-based private wealth management team which managed assets in excess of $1 billion. Michael began his career at Blyth Eastman Dillon Securities in 1973. His 30+ years of experience in the securities industry have provided him with a broad base of knowledge and extensive involvement in developing investment strategies for preservation of capital and wealth building for high net worth individuals. Timothy R. Redpath; Chief Executive Officer, Treasurer, Secretary, Director Before co-founding CS Financing Corporation in 2005, Mr.Redpath was a co-founder of Capital Solutions Management, L.P., a registered investment advisor (2002), as well as Capital Solutions Distributors, a NASD licensed broker/dealer (2004). Prior to his involvement with Capital Solutions, during 2001 and 2002 Mr.Redpath served as a Senior Managing Director at Ion Capital Partners within Bear Stearns& Co.,Inc., where he specialized in private banking and asset management for high net worth individuals. Mr.Redpath joined Bear Stearns from Prudential Securities Incorporated, serving as a Managing Director and Chief Administrative Officer of the Prudential Volpe Technology Group, Prudential’s technology investment banking and research group. Prior to that time Tim served as the Manager of the Prudential Private Client Group (San Francisco) which at that time constituted the largest private client practice in the firm. He graduated cum laude from the University of Minnesota in business and finance, and the Securities Industry Institute at the Wharton School of Business at the University of Pennsylvania. Theodore J. Ammiro; Director Mr. Ammiro founded Ammiro Mortgage in 1985 and has been operating it since.Ammiro Mortgage is a full service mortgage company providing finance for multi-unit residential, commercial and industrial properties and single family dwellings.Prior to 1985 Mr. Ammiro spent three years as a Loan Agent at Pacific Capital specializing in the finance of apartments, commercial and industrial real estate.From 1979 to 1982 Mr. Ammiro founded Larkspur Development Company to build luxury condominium units in Ketchum, Idaho.Mr. Ammiro’s community involvement includes Trustee of the Board of Presidio Hill School in San Francisco, as well as Trustee of the Board of Drew College Preparatory School.Mr. Ammiro holds an Associate of Arts Degree from College of San Mateo in Business Administration, and a Bachelor of Science Degree from San Jose State University in Business.Additionally, Mr. Ammiro holds his Real Estate Brokers License. Alfred W. Williams; Director Mr. Williams is General Manager of Alfred Williams Consultancy (AWD), a company Mr. Williams founded in 1993.AWD specializes in developing and implementing public affairs programs in the private and public sectors.From 1985 to 1993 Mr. Williams served as General Manager of Olympia & York’s San Francisco office.There he managed all aspects of the Yerba Buena Gardens project.Mr. Williams spent the previous four years as Senior Consultant at Pacific Management Systems in San Francisco, where he planned and conducted management development seminars.From 1980 to 1981 Mr. Williams served as Area Coordinator for Community Boards in San Francisco.Prior to Community Boards Mr. Williams spent a year as Assistant Corporate Equal Employment Opportunity Manager at Kaiser Health Plan in Oakland.Mr. Williams served as Affirmative Action Officer for the 25 County of Alameda in Oakland from 1975 to 1979.In 1971 Mr. Williams held the position of Head of Check Processing with the Federal Reserve Bank of San Francisco.Mr. Williams’ civic involvement includes President, San Francisco African American Historical & Cultural Society; Treasurer, Community Design Center; Life Member, National Association for the Advancement of Colored People.Mr. Williams holds a Bachelor of Science Degree in Sociology from Florida A & M University and is a graduate of the Management Graduate Studies, Executive Program, University of California, Los Angeles. Dean Mark Brosche; Director Mark Brosche has successfully financed, managed and owned lodging properties in California and throughout the U.S. for over 20 years.From 1973 through 1980, Mr. Brosche was employed in management with Hyatt Hotels and in corporate and commercial real estate finance with Bank of America. In 1980, Mr. Brosche, along with Dennis Brown, founder of Super 8 Motels, formed Brown, Brosche Financial, Inc. The firm provided advisory services to multi-property Super 8 Motel franchisees that were experiencing difficulty in arranging financing for new construction of chain affiliated motels. From 1980 to 1988, Brown, Brosche Financial also developed and managed 26 Super 8 Motel franchises.In 1988, following the untimely death of Dennis Brown, his friend and business partner, Mark formed Richmark Inns and engaged in the management of the lodging properties developed by Brown, Brosche Financial. Richmark also provided third-party management services for institutional owners of lodging properties which involved a major state employee pension fund, labor union pension fund, and a Southern California Savings Bank. The Brown, Brosche portfolio was positioned for sale by Richmark, with the last property being sold in 2001.Over the past several years, Mr. Brosche has focused on advisory assignments to assist established lodging industry contacts who are seeking financing to facilitate development, acquisition and refinancing opportunities.In addition to maintaining his relationships with pre-existing clients and contacts, Mark joined Borel Private Bank & Trust Company as a Senior Vice President in 2005 to develop new business with high net worth individuals, and originate commercial real estate loan transactions for the bank.Mr. Brosche graduated in 1973 from Santa Clara University with a Bachelor of Science Degree in Commerce, and attended Golden Gate University for post-graduate courses in finance. He has received professional status as a Certified Hotel Administrator from the American Hotel & Motel Association, and holds a California real estate license. Andrew M. Regalia, Jr.; Director Andrew Regalia is a seasoned Real Estate Appraiser. He has a diversified real estate banking, development, and appraisal background spanning 30 years and encompassing all facets of the residential and commercial real estate spectrum. Currently, Mr. Regalia is the Owner of Regalia Appraisal Company, and has been since 1991. Regalia Appraisal Company is a successful independent Northern California real estate appraisal firm that has completed more than three thousand residential and commercial appraisals and consulting engagements while providing mortgage, estate, and litigation support to private clients. Prior to being a business owner, Mr. Regalia served as CFO at Pacific Heights Development Co, a real estate development company from 1983-1990. From 1980-1983, he served as Vice President - Real Estate Lending Manager at Bank of California in San Francisco. Andrew’s real estate lending career began at Bank of America, where he was the second in charge of the San Francisco Main Office construction lending group from 1977-1980. Andy has a Bachelor of Science in Business Administration from the University of San Francisco. Mark Williams.; Chief Financial Officer Mr. Williams is Certified Public Accountant with over twenty five years of experience in public and private accounting.His public accounting experience includes eight years with Price Waterhouse (now PricewaterhouseCoopers) (San Jose, CA), over ten years with the firm of Ruzzo, Scholl & Murphy (Campbell, CA) providing financial and consulting services to private and public companies.In addition, he operated his own accounting firm for 5 years.Mr. Williams was the Chief Financial Officer for University Technology Ventures (Pleasanton, CA) a venture capital firm from 2000 – 2002.During this time Mr. Williams was involved in the formation of the firm and the raising of $109,000,000 in venture capital.Mr. Williams currently serves on the Board of Directors for Semotus Solutions, Inc (Los Gatos, CA), a high tech public company traded on the American Stock Exchange.Mr. Williams earned his Bachelor of Science in Accounting from San Jose State University. 26 Our officers and directors are compensated as follows: Annual Compensation of Officers and Directors Chief Executive Officer Annual salary of $250,000 commenced 60 days after the registration statement covering the 5 Year Notes was declared effective by the Securities Exchange Commission. Reasonable out of pocket travel expenses will also be reimbursed. President Annual salary of $250,000 commenced 60 days after the registration statement covering the 5 Year Notes was declared effective by the Securities Exchange Commission. Reasonable out of pocket travel expenses will also be reimbursed. Chief Financial Officer Annual compensation at the rate of $275 per hour. Directors $1,500 for each director’s meeting attended. Bonus Compensation of Officers — Cash Chief Executive Officer Quarterly cash bonus equal to 20% of our net income before depreciation, amortization and taxes as calculated for each calendar quarter by our board of directors using generally accepted accounting principals consistently applied. Such bonus, if any, shall be paid as soon as practical following each calendar quarter. President Quarterly cash bonus equal to 20% of our net income before depreciation, amortization and taxes as calculated for each calendar quarter by our board of directors using generally accepted accounting principals consistently applied. Such bonus, if any, shall be paid as soon as practical following each calendar quarter. Bonus Compensation of Officers and Directors — Stock Options The Chief Executive Officer and President have been granted non statutory stock options entitling them to purchase 12,000 shares each of our common stock for at the price of $2 per share. Stock Options for 2,000 shares shall vest upon the occurrence of each of the following: filing of our registration statement, effectiveness of our registration statement, aggregate sale of $25,000,000 in 5 Year Notes, aggregate sale of $50,000,000 in 5 Year Notes, aggregate sale of $75,000,000 in 5 Year Notes and aggregate sale of $100,000,000 in 5 Year Notes. All stock options will expire 10 years after they were issued. After serving the Company for at least 1 year, directors shall each be entitled to non statutory stock options entitling them to purchase up to 600 shares each of our common stock for at the price of $2 per share. Stock Options for 100 shares vest upon the occurrence of each of the following (if such event occurs during the directors eligibility period):filing of our registration statement, effectiveness of our registration statement, aggregate sale of $25,000,000 in 5 Year Notes, aggregate sale of $50,000,000 in 5 Year Notes, aggregate sale of $75,000,000 in 5 Year Notes and aggregate sale of $100,000,000 in 5 Year Notes. All stock options will expire 10 years after they are issued.As of the date of this prospectus, only Messrs. Redpath and Bozora have received stock options. 27 Security Ownership of Certain Beneficial Owners and Management The following table sets forth as of May 9, 2007, certain information regarding beneficial ownership of the common stock of the Company by (a) each person or group known by the Company to be the beneficial owner of more than 5% of the outstanding common stock of the Company, (b) each director and executive officer of the Company, and (c) all directors and executive officers of the Company as a group. Each shareholder named in the below table has sole voting and investment power with respect to shares of common stock shown in the table. Shares underlying any options or warrants included in the table may not be currently exercisable. Shareholder SharesOwned Beneficially Percent ofClass Common Stock Timothy Redpath (1) 101,741 38.70 % Michael Bozora (1) 101,741 38.70 % Charles T. Thompson 23,771 9.04 % Officers and Directors as a Group (2) 203,482 77.40 % [Missing Graphic Reference] (1) As of May 9, 2007, Capital Solutions Management, L.P. owns 237,709 shares and is beneficially owned by Messrs. Redpath and Bozora who each control 50% of Capital Solutions Associates, LLC who is the sole general partner and has sole control of Capital Solutions Management, L.P.Capital Solutions Associates, LLC also owns 75% of the Limited Partnership interests in Capital Solutions Management, L.P.Charles T. Thompson owns 10% of the Limited Partnership interests in Capital Solutions Management, L.P.The other 15% of the Limited Partnership interests in Capital Solutions Management, L.P. are owned by 12 individual investors with no investor owning more than 3%.Includes 12,600 sharesunderlying an option. (2) Includes 25,200 shares underlying an option. 28 DESCRIPTION OF 5 YEAR NOTES The 5 Year Notes will be issued under an indenture dated as of November7, 2005 between us and U.S. Bank National Association, as trustee, the indenture (including the form of 5 Year Note as an exhibit) has been filed as an exhibit to the registration statement. You can also obtain a copy of the indenture from us. We have summarized certain parts of the indenture and the note. You should read the indenture and the note for provisions that may be important to you. Capitalized terms used herein have the meanings specified in the indenture. The 5 Year Notes are registered and issued without coupons in series form. Any amount of any series may be issued. There is no limit on the principal amount of 5 Year Notes of any series. We may change the interest rates of the 5 Year Notes and of any prior or subsequent series that may be offered, provided that no such change shall affect any 5 Year Note of any series issued prior to the date of change. The 5 Year Notes are our direct obligations, but are not secured. Principal and interest are payable at our executive offices in Corte Madera, California. The 5 Year Notes are executed by us and authenticated and delivered to the purchaser by us. The total aggregate maximum principal amount of the 5 Year Notes offered under this prospectus is $100,000,000. A minimum initial investment of $25,000 is required. Issuance The 5 Year Notes are sold for an initial principal amount set by us, currently not less than $25,000, and for additional amounts not less than $5,000, dated the date of purchase and transferable only on our books. We may, in our discretion, limit the maximum amount any investor or related investors may maintain in outstanding 5 Year Notes at any one time. Form of Investment Investments by Check or Wired Funds Your Investment may be made by check and should be made payable to “CS Financing Corporation” and may be (1)hand delivered or mailed to our headquarters at 21 Tamal VistaBlvd., Suite230, Corte Madera, California 94925. Your investment by check will begin to accrue interest on the date that we deposit such check into our account. You may also wire funds by providing your bank the following wire instructions; US Bank, 425 Walnut Street, Cincinnati, OH 45202, ABA #042000013, for further credit to CS Financing Corporation, account No.130108729463. If you have any questions, please contact, Michael Bozora, President, CS Financing Corporation, ph; 415.927.7302, toll free; 800.333.1655. Suitability Standards The 5 Year Noteswe are offering are suitable only as a long-term investment for persons of adequate financial means.We do not expect to have a public market forthe 5 Year Notes, which means that it may be difficult for you to sell your 5 Year Notes.You should not buy the 5 Year Notes if you need to sell them immediately or if you will need to sell them quickly in the future. We shall make every reasonable effort to determine that the purchase of the 5 Year Notes is a suitable and appropriate investment for each investor based on information concerning the investor’s financial situation and investment objectives.In consideration of these factors, we have established suitability standards for initial noteholders who are Pennsylvania, Arizona and California residents.Such standards are as follows: § A net worth (excluding the value of an investor’s home, furnishings and automobiles) of at least $250,000 (or $500,000 when combined with a spouse); or § A gross annual income of at least $100,000 (or $150,000 when combined with a spouse) during the prior year and a reasonable expectation of the same income in the current year. § Investment in the 5 Year Notes will also be limited to no more than 10% of the purchaser’s net worth (excluding retirement plans). 29 Interest The interest rate payable on any 5 Year Note is fixed at 10% per annum. Interest on a 5 Year Note is paid monthly commencing on the 15th of the month following the month of investment. Payment or Redemption by Holders of the 5 Year Notes We will pay or redeem your 5 Year Note five years from the month of purchase. After two years, we may also make partial redemptions as long as the balance remaining is at least $25,000. Redemption by Us Subject to the subordination provisions, we may call the 5 Year Notes as a whole, or individually, for redemption at any time after two years at a price equal to the principal amount plus any unpaid interest thereon at the time of redemption. Notice of such redemption will be given by mail to you not less than 30 nor more than 60 days prior to the date fixed for redemption. Redemption if Balance Falls Below $25,000 We may, in our sole discretion, redeem any 5 Year Note in full if the principal balance of such 5 Year Note falls below $25,000 at any time for a price equal to the principal amount plus accrued interest to the date of redemption. In such event, our redemption right is automatic and no advance notice to you is required. Priority The 5 Year Notes have the same priority as all of our other subordinated unsecured general obligations and are subordinate to our Senior Debt. We may at any time borrow money from a lending institution on a secured or unsecured basis that would have priority over the 5 Year Notes. Subordination Our obligation to repay the principal and interest on the 5 Year Notes is subordinate in right of payment to all Senior Debt, as defined below. This means that if we are unable to pay our debts, when due, the Senior Debt, if any, would all be paid first before any payment of principal and interest would be made on the 5 Year Notes. The term “Senior Debt” means all of our debt created, incurred, assumed or guaranteed by us, except debt that by its terms expressly provides that such debt is not senior in right of payment to the 5 Year Notes. Debt is generally any indebtedness, contingent or otherwise, in respect of borrowed money, or evidenced by bonds, notes, debentures or similar instruments or letters of credit, and shall include any guarantee of any such indebtedness. Senior Debt includes, without limitation, all of our bank debt and any line of credit we may obtain in the future. Any intercompany debt that may be owed by us to any affiliate or subsidiary shall not be considered Senior Debt. No Restrictions on Additional Debt or Business The indenture does not restrict us from issuing additional securities or incurring additional debt including Senior Debt or other secured or unsecured obligations or the manner in which we conduct our business. Modification of Indenture We, together with the trustee, may modify the indenture at any time with the consent of the holders of not less than a majority in principal amount of the 5 Year Notes that are then outstanding. However, we and the trustee may not modify the indenture without the consent of each holder affected if the modification: § reduces the principal or rate of interest, or changes the demand nature or waives any payment of principal and interest on any 5 Year Note; § reduces the percentage of 5 Year Note holders whose consent to a waiver or modification is required; 30 § affects the subordination provisions of the indenture in a manner that adversely affects the rights of any holder; or § waives any event of default in the payment of principal or interest on any 5 Year Note. Without action by you, we and the trustee may amend the indenture or enter into supplemental indentures to clarify any ambiguity, defect or inconsistency in the indenture, to provide for the assumption of the 5 Year Notes by any successor to us, to make any change to the indenture that does not adversely affect the legal rights of any 5 Year Note holders, or to comply with the requirements of the Trust Indenture Act. We will give written notice to you of any amendment or supplement to the indenture or 5 Year Notes. Place, Method and Time of Payment We will pay principal and interest on the 5 Year Notes at our principal executive offices, or at such other place as we may designate for that purpose; provided, however, that if we make payments by check, they will be mailed to you at your address appearing in the 5 Year Note register maintained by the registrar. Events of Default An event of default is defined in the indenture as follows: § a default in payment of principal and interest on the 5 Year Notes when presented for payment or redemption which default has not been cured for 30 days; § our becoming subject to certain events of bankruptcy or insolvency; or § our failure to comply with any agreements or covenants in or provisions of the 5 Year Notes or the indenture which failure is not cured or waived within 60 days after we have received notice of such failure from the trustee or from the holders of at least a majority in principal amount of the outstanding 5 Year Notes. If an event of default occurs and is continuing, the trustee or the holders of at least 25% in principal amount of the then-outstanding 5 Year Notes may declare the principal and accrued interest on all outstanding 5 Year Notes due and payable. If such a declaration is made we are required to pay the principal and interest on all outstanding 5 Year Notes immediately, so long as any contractual obligation of the Senior Debt, if any, does not prohibit us from doing so. We are required to file annually with the trustee an officer’s certificate that certifies the absence of defaults under the terms of the indenture. We are also required to file with the trustee and the paying agent prompt notice of an event of default under the indenture and any default related to any Senior Debt. The indenture provides that the holders of a majority of the aggregate principal amount of the 5 Year Notes at the time outstanding may, on behalf of all holders, waive any existing event of default or compliance with any provision of the indenture or the 5 Year Notes, except a default in payment of principal and interest on the 5 Year Notes or an event of default with respect to a provision that cannot be amended without the consent of each affected holder. In addition, the trustee may waive an existing event of default or compliance with any provision of the indenture or 5 Year Notes, except in payments of principal and interest on the 5 Year Notes, if the trustee in good faith determines that a waiver or consent is in the best interests of the holders of the 5 Year Notes. If an event of default occurs and is continuing, the trustee is required to exercise the rights and duties vested in it by the indenture and to use the same degree of care and skill as a prudent person would exercise under the circumstances in the conduct of his or her affairs. The trustee however, is under no obligation to perform any duty or exercise any right under the indenture at the request, order or direction of 5 Year Note holders unless the trustee receives indemnity satisfactory to it against any loss, liability or expense. Subject to such provisions for the indemnification of the trustee, the holders of a majority in principal amount of the 5 Year Notes at the time outstanding have the right to direct the time, method and place of conducting any proceeding for any remedy available to the trustee. The indenture effectively limits the right of an individual 5 Year Note holder to institute legal proceedings in the event of our default. 31 Satisfaction and Discharge of Indenture The indenture may be discharged upon the payment of all 5 Year Notes outstanding thereunder or upon deposit in trust of funds sufficient for such payment and compliance with certain formal procedures set forth in the indenture. Reports We plan to file annual reports containing audited financial statements and quarterly reports containing unaudited financial information for the first three fiscal quarters of each fiscal year with the Securities and Exchange Commission while the registration statement containing this prospectus is effective and as long thereafter as we are required to do so. Copies of such reports will be sent to any 5 Year Note holder upon written request. Service Charges We reserve the right to assess service charges and fees for issuing 5 Year Notes to replace lost or stolen 5 Year Notes or to transfer a 5 Year Note. Transfer You may not transfer any 5 Year Note until the registrar has received, among other things, appropriate endorsements and transfer documents and any taxes and fees required by law or permitted by the indenture. The registrar is not required to transfer any 5 Year Note for a period beginning 15 days before the date notice is mailed of the redemption of such 5 Year Note and ending on the date of redemption of such 5 Year Note. Concerning the Trustee The indenture contains certain limitations on the right of the trustee, should it become one of our creditors, to obtain payment of claims in certain cases, or to realize on certain property with respect to any such claim as security or otherwise. The trustee will be permitted to engage in other transactions; however, if it acquires certain conflicting interests and if any of the indenture securities are in default, it must eliminate such conflict or resign. 32 PLAN OF DISTRIBUTION We are offering up to $100,000,000 in aggregate principal amount of the 5 Year Notes. We will offer the 5 Year Notes through our executive officers directly without an underwriter and on a continuous basis. We have, however, engaged Financial Product Distributors, LLC (“FPD”) to act as a consultant and assist us in securing an underwriter and organizing a group of broker-dealers to sell the 5 Year Notes. To the extent FPD is successful in obtaining an underwriter or organizing a selling group, it may earn a commission on the sale of 5 Year Notes up to 1.5% of the face amount of the 5 Year Notes. We have paid FPD a refundable $50,000 advance towards future commissions. No commission will be payable to FPD for sales procured by our officers and directors. As of the date of this prospectus, FPD has secured three selling agents for the 5 Year Notes.These selling agents are:WFG Investments, Inc. (“WFG”); Synergy Investment Group, LLC (“Synergy”); NFP Securities, Inc. (“NFP”); Crews and Associates (“Crews”); and Freedom Investors Corp. (“Freedom”).None of these firms have volume limitations and we may cancel their agreements. We may market the offering by advertisements in print and electronic media, oral solicitations and other methods, all in compliance with applicable laws and regulations, including securities laws. Our executive officers will not receive any additional cash compensation or commissions for their selling efforts. We will otherwise offer the 5 Year Notes through our executive officers in accordance with Rule3a4-1 under the Securities Exchange Act of 1934 and all applicable state securities laws. You will not know at the time of order whether we will be successful in completing the sale of any or all of the 5 Year Notes. We reserve the right to withdraw or cancel the offering at any time. In the event of a withdrawal or cancellation, orders previously received will be irrevocable and no funds will be refunded. The 5 Year Notes are not listed on any securities exchange and there is no established trading market for the 5 Year Notes. We intend to enter into an administrative services agreement with T.J. Raney and Sons, Inc., located in Little Rock, Arkansas (“TJ”), which has a strategic alliance with NFP.Pursuant to the proposed agreement, TJ and NFP will facilitate 5 Year Note sale transactions for all broker-dealer firms that agree to distribute the 5 Year Notes. We anticipate the process will be as follows: 1. Trustee will deliver 5 Year Notes (via DWAC) to our account at NFP on a periodic basis. 2. When a broker-dealer has received orders for the 5 Year Notes from investors, they will contact TJ which will work with NFP to facilitate the 5 Year Note sales to the selling broker-dealer from the 5 Year Notes that are available for sale in our account at NFP. 3. The 5 Year Notes are usually sold to the selling broker-dealer at the agreed upon concession (3%) or 97% of face value and the selling broker-dealer then sells the 5 Year Note to its customer at face value (100%), keeping the spread. For the aforementioned services, we intend to pay a $50,000 fee to TJ and NFP for sales of 5 Year Notes up to $50,000,000 and a $50,000 fee for sales of 5 Year Notes between $50,000,000 and $100,000,000. 33 LEGAL MATTERS The validity of the 5 Year Notes being offered by this prospectus will be passed upon for us by Hinshaw& Culbertson LLP, Chicago, Illinois. EXPERTS The financial statements included in this prospectus and in the registration statement have been audited by Virchow Krause& Company, LLP an independent registered public accounting firm, to the extent and for the period set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting.Beginning May 8, 2007, we retained L.L. Bradford & Company, LLC to be our public accounting firm and audit our financial statements issued after that date. WHERE YOU CAN FIND MORE INFORMATION We have filed with the Securities and Exchange Commission (SEC), Washington, D.C., a registration statement on FormS-1 under the Securities Act of 1933, as amended, with respect to the 5 Year Notes offered by this prospectus. This prospectus does not contain all of the information set forth in the registration statement and the exhibits and schedules thereto. Certain items are omitted in accordance with the rulesand regulations of the SEC. For further information about us and our 5 Year Notes sold in this offering, refer to the registration statement and the exhibits and schedules filed therewith. Statements contained in this prospectus as to the contents of any contract or other document referred to are not necessarily complete and in each instance, if such contract or document is filed as an exhibit, reference is made to the copy of such contract or other documents filed as an exhibit to the registration statement. A copy of the registration statement, including the exhibits and schedules thereto, may be read and copied at the SEC’s Public Reference Roomat treet NE, Washington, D.C. 20549. Information on the operation of the Public Reference Roommay be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site at www.sec.gov, from which interested persons can electronically access the registration statement, including the exhibits and schedules thereto. As a result of the offering, we will become subject to the full informational requirements of the Securities Exchange Act of 1934. We will fulfill our obligations with respect to such requirements by filing periodic reports and other information with the SEC. 34 INDEX TO FINANCIAL STATEMENTS Table of Contents Balance Sheets
